Exhibit 10.1

Signature Version

LICENSE AND RESEARCH AGREEMENT

This License and Research Agreement (the “Agreement”) is effective as of
October 26, 2015 (the “Effective Date”) by and between ALPINE IMMUNE SCIENCES,
INC., a Delaware corporation located at 600 Stewart Street, Suite 1503, Seattle,
WA 98101 (“Alpine”), and KITE PHARMA, INC., a Delaware corporation located at
2225 Colorado Avenue, Santa Monica, CA 90404 (“Kite”). Alpine and Kite are
referred to individually as a “Party” and collectively as the “Parties”.

RECITALS

A. Alpine is a biotechnology company focused on discovering and developing
immune-modulated molecular therapies, using its proprietary variant
immunoglobulin domains.

B. Kite is a clinical-stage biopharmaceutical company focused on the development
and commercialization of novel immunotherapy products designed to use a
patient’s own immune system to eradicate cancer cells.

C. Alpine and Kite desire to enter into an agreement under which Alpine performs
certain research services and grants to Kite licenses under certain technology
and intellectual property rights controlled by Alpine and relating to Alpine’s
variant immunoglobulin domain molecules, or molecules derived therefrom, to
research, develop and commercialize T-cell and T-cell receptor-based
therapeutics produced using such molecules.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, and intending to be legally bound, the Parties
agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.

1.1 “Affiliate” means, with respect to a Party, a Person that now or hereinafter
controls, is controlled by or is under common control with such Party. As used
in this Section 1.1, the word “control” (including, with correlative meaning,
the terms “controlled by” or “under the common control with”) means the actual
power, either directly or indirectly through one (1) or more intermediaries, to
direct or cause the direction of the management and policies of such entity,
whether by the ownership of at least fifty percent (50%) of the voting stock of
such entity, by contract or otherwise.

1.2 “Alpine Field” means all uses outside the Kite Field, other than as set
forth in this definition. The Alpine Field includes the use of [****].

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

1.3 “Alpine Indemnitees” has the meaning set forth in Section 12.1.

1.4 “Alpine Licensed Know-How” means all Know-How that is Controlled by Alpine
or its Affiliates, as of the Effective Date or during the Term, and that Covers
a TIP or Licensed Product.

1.5 “Alpine Licensed Patents” means all Patents that are Controlled by Alpine or
its Affiliates (including Alpine’s interest in any Sole Invention Patents and
Joint Invention Patents), as of the Effective Date or during the Term, and that
Cover a TIP or Licensed Product.

1.6 “Alpine Prosecuted Patents” has the meaning set forth in Section 8.3(a)(i).

1.7 “Alpine Royalty Product” means on a country by country basis, any product
that is sold in such country that is Covered by a Valid Claim of a Kite Licensed
Patent existing in such country that is subject to the license granted to Alpine
pursuant to Section 2.2. For clarity, a product that is initially Covered by a
Valid Claim of a Kite Licensed Patent in a given country, and then is no longer
Covered by a Valid Claim in such country, is still an Alpine Royalty Product for
the remaining duration of the Alpine Royalty Term. However, a product that is
never covered by such a Valid Claim of a Kite Licensed Patent in the country of
sale is not an Alpine Royalty Product.

1.8 “Applicable Law” means all applicable laws, rules, and regulations,
including: (a) any rules, regulations, guidelines, or other requirements of
Regulatory Authorities; (b) the OECD Convention Against Bribery of Foreign
Public Officials in International Business Transactions, legislation
implementing such Convention or the U.S. Foreign Corrupt Practices Act, and any
other international anti-bribery convention, or any other local anti-corruption
and bribery law, in each case that may be in effect from time to time in any
relevant legal jurisdiction in the Territory; and (c) any applicable securities
laws, or the rules, regulations, guidelines or other requirements of any
securities exchange upon which a Party’s securities are traded.

1.9 “Assigning Party” has the meaning set forth in Section 13.10(b).

1.10 [****].

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

2



--------------------------------------------------------------------------------

1.11 “BLA” means a Biologics License Application filed pursuant to the
requirements of the FDA, or the international equivalent of such application in
another country.

1.12 “Business Day” means any day other than a: (a) Saturday or Sunday; (b) day
that is a recognized national holiday in the U.S.; or (c) day that commercial
banks are authorized to close under the Applicable Laws of, or are in fact
closed in, California, United States of America.

1.13 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30, and December 31.

1.14 “Calendar Year” means: (a) for the first Calendar Year of the Term, the
period beginning on the Effective Date and ending on December 31, 2015; (b) for
each Calendar Year of the Term thereafter, each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on December
31; and (c) for the last Calendar Year of the Term, the period beginning on
January 1 of the Calendar Year in which the Agreement expires or terminates and
ending on the effective date of expiration or termination of this Agreement.

1.15 “CAR” means a chimeric antigen receptor.

1.16 “CAR Product” means a pharmaceutical or biologic product containing an
autologous T cell that is: (a) genetically modified to express a CAR and a
Validated TIP; and (b) [****].

1.17 “Commercialize” means to promote, market, import, export, distribute, sell
(and offer for sale or contract to sell) or provide product support for a
Licensed Product. Commercialization shall include commercial activities
conducted in preparation for a Licensed Product launch, including pre-launch
activities.

1.18 “Commercially Reasonable Efforts” means the carrying out of obligations in
a sustained manner that is consistent with the efforts that a similarly situated
biotechnology or pharmaceutical company devotes to an internally discovered and
developed product at a similar research or development stage and having similar
commercial potential. With respect to a Party’s obligations, Commercially
Reasonable Efforts requires that the Party: [****].

1.19 “Compendia Listing” means a listing of a Licensed Product for use in an
indication in the United States that is supported by a citation in at least one
of the following authoritative drug reference books (or in another similar
authoritative drug reference book), in each case that is relied on by Third
Party payors in authorizing reimbursement for such Licensed Product for such
indication: (a) the American Society of Health-System Pharmacists’ American
Hospital Formulary Service; (b) the U.S. Pharmacopoeia Drug Information; or
(c) the National Comprehensive Cancer Network Clinical Practice Guidelines in
Oncology.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

3



--------------------------------------------------------------------------------

1.20 “Confidential Information” has the meaning set forth in Section 9.1.

1.21 “Controlled” means, with respect to any physical material, Know-How,
Patent, or other intellectual property right, that the Party owns or has a
license to such physical material, Know-How, Patent or other intellectual
property right and has the ability to grant to the other Party access, a license
or a sublicense (as applicable) to such physical material, Know-How, Patent, or
other intellectual property right as provided for herein without violating the
terms of any agreement or other arrangements with any Third Party [****].

1.22 “Cover” means: (a) with respect to Know-How, that the making, using,
selling or offering for sale of a given molecule, product, or item would require
the use of such Know-How; and (b) with respect to a Patent, that the making,
using, selling, or offering for sale of a given molecule, product, or item would
infringe a Valid Claim of such Patent (in the absence of ownership of, or a
license under, such Patent).

1.23 “Development” means, with respect to a Licensed Product, those activities,
including clinical trials, non-clinical studies conducted on Validated TIPs, and
related regulatory activities, that are necessary or useful to: (a) obtain the
approval by the applicable Regulatory Authorities of the Regulatory Approval
Application with respect to such Licensed Product in the applicable regulatory
jurisdiction, whether alone or for use together, or in combination, with another
active agent or therapeutic product; (b) maintain such approvals; or (c) obtain
or maintain Compendia Listings with respect to such Licensed Product. To avoid
confusion, Development does not include the conduct of Research, other than on
Validated TIPs, or Phase IV Clinical Trials.

1.24 “Disputed Matter” has the meaning set forth in Section 13.1(a).

1.25 “Dollars” or “$” means the legal tender of the United States.

1.26 “EMA” means the European Medicines Agency, and any successor thereto.

1.27 “Executive Officers” means: (a) in the case of Alpine, the Executive
Chairman, or that officer’s designee; and (b) in the case of Kite, the Chief
Executive Officer, or that officer’s designee.

1.28 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

1.29 “First Commercial Sale” means, for each Licensed Product in each country,
the first arm’s-length sale to a Third Party for use in such country after
Regulatory Approval of such Licensed Product in such country. A First Commercial
Sale: (a) will not include any Licensed Product supplied for use in clinical
trials, for research or for other non-commercial uses; but (b) will include any
Licensed Product sold as part of a named patient use program (or similar program
where a Licensed Product can be sold in a country prior to Regulatory Approval
being obtained for such Licensed Product in such country).

1.30 “Force Majeure” has the meaning set forth in Section 13.7.

1.31 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

4



--------------------------------------------------------------------------------

1.32 [****].

1.33 “IND” means an investigational new drug application submitted to the FDA in
conformance with Applicable Law, or the international equivalent of any such
application in another country.

1.34 “IND Acceptance” means, with respect to any Licensed Product, the earlier
to occur of the date that the IND exemption or its equivalent becomes effective
in the U.S. or the EU.

1.35 “Indemnitee” has the meaning set forth in Section 12.3.

1.36 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including know-how, trade
secrets, practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, materials or compositions of matter of
any type or kind (patentable or otherwise), software, algorithms, marketing
reports, clinical and non-clinical study reports, regulatory submission
documents and summaries, expertise, stability, technology, test data including
pharmacological, biological, chemical, biochemical, toxicological, and clinical
test data, analytical and quality control data, stability data, studies, and
procedures.

1.37 “Insolvent Party” has the meaning set forth in Section 10.2(b).

1.38 “Invention” means any and all inventions or improvements that are conceived
or made by, or on behalf of, a Party or its Affiliates in the performance of its
obligations, or the exercise of its rights, under this Agreement.

1.39 “Joint Invention” means any Invention conceived or made jointly by or on
behalf of the employee(s), contractor(s), or agent(s) of each Party (or their
Affiliates).

1.40 “Joint Invention Patents” has the meaning set forth in Section 8.1(b).

1.41 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 4.3(a).

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

5



--------------------------------------------------------------------------------

1.42 “Kite Field” means the use of Validated TIPs for engineered, autologous T
cell therapy of cancer. For clarity, the Kite Field includes the use of
Validated TIPs in TIL Products that contain such Validated TIPs.

1.43 “Kite Indemnitees” has the meaning set forth in Section 12.2.

1.44 “Kite Licensed Know-How” means all Know-How that is Controlled by Kite or
its Affiliates, after the Effective Date and during the Term, and that:
(a) either results from: (i) the Research conducted under the Agreement; or
(ii) a breach of Section 2.3(b); and (b) Covers a TIP (except to the extent such
Know-How specifically Covers a [****]). For clarity, Kite Licensed Know-How
shall not include Know-How that is Controlled by Kite or its Affiliates as of
the Effective Date.

1.45 “Kite Licensed Patents” means all Patents that are Controlled by Kite or
its Affiliates (including Kite’s interest in any Sole Invention Patents and
Joint Invention Patents), after the Effective Date and during the Term, and
that: (a) either result from: (i) the Research conducted under the Agreement; or
(ii) a breach of Section 2.3(b); and (b) Cover a TIP (except to the extent such
Patents specifically Cover a [****]). For clarity, Kite Licensed Patents shall
not include Patents that are Controlled by Kite or its Affiliates as of the
Effective Date.

1.46 “Kite Prosecuted Patents” has the meaning set forth in Section 8.3(a)(ii).

1.47 “Know-How” means Information and materials of any type, in any tangible or
intangible form, including, preclinical data, clinical trial data, databases,
trade secrets, practices, methods, processes, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical materials, test data, analytical and quality control data, stability
data, studies, and procedures. For clarity, Know-How does not include any
Patents.

1.48 “Liaison” has the meaning set forth in Section 4.4(a).

1.49 “Licensed Product” means any: (a) CAR Product; or (b) TCR Product; or
(c) TIL Product that contains a Validated TIP.

1.50 “Losses” has the meaning set forth in Section 12.1.

1.51 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding, and shipping of Licensed Products, or any raw materials,
components, cell banks, or packaging materials with respect thereto, including
process and cost optimization, process qualification and validation, clinical
manufacture, commercial manufacture, stability and release testing, quality
assurance, and quality control.

1.52 “Net Sales” means, with respect to any Licensed Product following its
Regulatory Approval, the gross amounts invoiced for sales of such Licensed
Product by Kite, its Affiliates, licensees or sublicensees (together, the
“Selling Party”) to Third Parties in an arms’ length transaction, less to the
extent specifically and solely allocated to the sale of such Licensed Product
and actually taken, paid, accrued, allowed, included, or allocated based on good
faith estimate, in the gross sales prices with respect to such sales (and
consistently applied as set forth below):

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

6



--------------------------------------------------------------------------------

[****]

Net Sales will be determined from books and records maintained in accordance
with GAAP, consistently applied throughout the organization and across all
products of the entity whose sales of Licensed Products are giving rise to Net
Sales.

Net Sales shall also include, with respect to any Licensed Product sold or
otherwise disposed of for any consideration other than an exclusively monetary
consideration on bona fide arm’s length terms, an amount equal to [****]. For
the avoidance of doubt, [****]. Also, notwithstanding anything to the contrary
above, [****].

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

7



--------------------------------------------------------------------------------

1.53 “Patent” means all: (a) U.S. unexpired patents (including inventor’s
certificates and utility models), including any substitution, amendment,
extension, registration, reissue, reexamination, restoration, supplementary
protection certificates, confirmation patents, patent of additions, renewal, or
any like filing thereof; (b) pending U.S. patent applications, including any
continuation, division or continuation-in-part thereof, and any provisional,
nonprovisional, or other priority applications; and (c) any international
counterparts, and counterparts in any country, to clauses (a) and (b) above.

1.54 “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

1.55 “Phase I Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects to establish that a therapeutic product is reasonably
safe for continued testing and to support its continued testing in Phase II
Clinical Trials. A “Phase I Clinical Trial” shall include any clinical trial
that would satisfy requirements of 21 C.F.R. § 312.21(a).

1.56 “Phase II Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects that have the targeted disease of interest to
investigate the safety and efficacy of a therapeutic product for its intended
use and to define warnings, precautions, and adverse reactions that may be
associated with such therapeutic product in the dosage range to be prescribed. A
“Phase II Clinical Trial” shall include any clinical trial that would satisfy
requirements of 21 C.F.R. § 312.21(b).

1.57 “Phase III Clinical Trial” means any clinical study intended as a pivotal
study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that a therapeutic product is
safe and efficacious for its intended use, to define warnings, precautions, and
adverse reactions that are associated with such therapeutic product in the
dosage range to be prescribed, and to support Regulatory Approval of such
therapeutic product or label expansion of such therapeutic product. A “Phase III
Clinical Trial” shall include any clinical trial that would or does satisfy
requirements of 21 C.F.R. § 312.21(c), whether or not it is designated a Phase
III Clinical Trial.

1.58 “Phase IV Clinical Trial” means any clinical study of a therapeutic product
on human subjects commenced after receipt of Regulatory Approval of such
therapeutic product for the purpose of satisfying a condition imposed by a
Regulatory Authority to obtain Regulatory Approval, or to support the marketing
of such therapeutic product, and not for the purpose of obtaining initial
Regulatory Approval of a therapeutic product.

1.59 “POC” has the meaning set forth in the Research Plan.

1.60 “Prior CDA” has the meaning set forth in Section 9.4.

1.61 “Program TIP” means a TIP that is either: [****].

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

8



--------------------------------------------------------------------------------

1.62 “Regulatory Approval” means any and all approvals (including Regulatory
Approval Applications, supplements, amendments, and pre- and post-approvals,
where applicable), licenses, registrations or authorizations of any Regulatory
Authority that are necessary for the manufacture, distribution, use or sale of a
Licensed Product in a regulatory jurisdiction.

1.63 “Regulatory Approval Application” means: (a) in the United States, a BLA
(or a supplemental BLA for following indications); and (b) in any other country
or regulatory jurisdiction, an equivalent application for regulatory approval
required before commercial sale or use of a Licensed Product (or with respect to
a subsequent indication) in such country or regulatory jurisdiction.

1.64 “Regulatory Authority” means the applicable national (e.g., the FDA),
supranational (e.g., the European Commission), regional, state or local
regulatory agency, department, bureau, commission, council, or other
governmental entity that, in each case, governs the approval of a Licensed
Product in such applicable regulatory jurisdiction.

1.65 “Research” means non-clinical studies of a Licensed Product conducted
before the filing of an IND for such Licensed Product, including the activities
described in the Research Plan.

1.66 “Research Plan” has the meaning described in Section 4.1(b).

1.67 “Research Term” means the period beginning on the Effective Date and ending
on the earlier to occur of the following: [****]. For clarity, [****].

1.68 “Royalty Term” has the meaning set forth in Section 3.5.

1.69 “Rules” has the meaning set forth in Section 13.1(b).

1.70 “Sole Invention” means any Invention conceived or made solely by or on
behalf of a Party (or its Affiliate) and its employees, contractors and/or
agents.

1.71 “Sole Invention Patents” has the meaning set forth in Section 8.1(b).

1.72 “Stock Price” shall mean the volume weighted average price of Kite’s common
stock as reported in U.S. dollars on The NASDAQ Global Select Market for the
thirty consecutive trading days ending with the fifth trading day immediately
preceding the applicable date of the achievement of the applicable milestone
event, including demonstration of POC as described in Section 3.1(c).

1.73 “TCR” means a T cell receptor.

1.74 “TCR Product” means a pharmaceutical or biologic product containing an
autologous T cell that is: (a) genetically modified to express a TCR and a
Validated TIP; and (b) [****].

1.75 “Term” has the meaning set forth in Section 10.1.

1.76 “Territory” means the world.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

9



--------------------------------------------------------------------------------

1.77 “Third Party” means any Person other than: (a) Alpine; (b) Kite; or (c) an
Affiliate of either Party.

1.78 “TIL” means tumor infiltrating lymphocytes that are collected from a tumor
cell, including naturally-occurring T cells with specificity against such tumor.

1.79 “TIL Product” means a pharmaceutical or biologic product containing TILs
that are: (a) genetically modified to express a TIP; and (b) [****].

1.80 “TIP” means a transmembrane immunomodulatory protein [****].

1.81 “Transferred Technology” means copies of all tangible recordings or
embodiments of Alpine Licensed Know-How necessary or reasonably useful for
Kite’s performance of the Research Plan or Development of the Licensed Products,
including without limitation all materials, preclinical or clinical data,
designs, assays, protocols, synthetic methodologies, and analytical systems.

1.82 “Transferee” has the meaning set forth in Section 13.10(b).

1.83 “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.

1.84 “Unvalidated Competing Product” means a pharmaceutical or biologic product
containing an autologous T cell that is: (a) (i) genetically modified to express
either: [****].

1.85 “Valid Claim” means, with respect to a particular country and a particular
Licensed Product or Alpine Royalty Product (as applicable): (a) a claim in an
issued Patent that has not: (i) expired or been canceled; (ii) been declared
invalid by an unreversed and unappealable (or unappealed) decision of a court or
other appropriate body of competent jurisdiction; (iii) been admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise; or (iv) been
abandoned in accordance with or as permitted by the terms of this Agreement or
by mutual written agreement of the Parties; or (b) a claim under an application
for a Patent that has not been canceled, withdrawn from consideration, finally
determined to be unallowable by the applicable governmental authority or court
for whatever reason (and from which no appeal is or can be taken), or abandoned;
provided, however, that if a claim of a pending patent application shall not
have issued within seven (7) years after the earliest filing date from which
such claim takes priority, such claim shall not constitute a Valid Claim for the
purposes of this Agreement unless and until a patent right issues with such
claim (from and after which time the same would be deemed a Valid Claim).

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

10



--------------------------------------------------------------------------------

1.86 “Validated TIP” means, with respect to a given Program TIP, that Kite has
either: (a)(i) confirmed in writing to Alpine that a Licensed Product containing
such Program TIP [****]; and (ii) paid the applicable POC fee for such Program
TIP pursuant to Section 3.1(c); or (b)(i) confirmed in writing to Alpine that a
Licensed Product containing such Program TIP [****]; and (ii) paid the
applicable POC fee for such Program TIP pursuant to Section 3.1(c).

1.87 “vIgD” means an engineered, non-antibody immunoglobulin superfamily domain.

 

2. LICENSES

2.1 Licenses to Kite.

(a) Research License. Subject to the terms and conditions of this Agreement,
Alpine hereby grants to Kite a sublicensable (pursuant to Section 2.4),
non-transferable, royalty-free license under the Alpine Licensed Patents and the
Alpine Licensed Know-How solely to perform Kite’s obligations regarding Program
TIPs under the Research Plan during the Research Term in the Territory. This
license shall be exclusive (except as to Alpine to perform its obligations under
the Research Plan or to perform internal research as described in Section 2.5)
in the field of researching a pharmaceutical or biologic product containing an
autologous T cell that is genetically modified to express either: [****].

(b) Development and Commercialization License. Subject to the terms and
conditions of this Agreement, Alpine hereby grants to Kite an exclusive,
sublicensable (pursuant to Section 2.4), transferable, royalty-bearing license
under the Alpine Licensed Patents and the Alpine Licensed Know-How solely to
Develop, Manufacture, use, sell, offer for sale, have sold, distribute, import,
export and otherwise Commercialize Licensed Products in the Kite Field in the
Territory.

2.2 License to Alpine. Subject to the terms and conditions of this Agreement,
Kite hereby grants to Alpine a non-exclusive, sublicensable (pursuant to
Section 2.4), transferable, perpetual and irrevocable license under the Kite
Licensed Patents and Kite Licensed Know-How solely to research, develop,
manufacture, use, sell, offer for sale, have sold, distribute, import, export
and otherwise commercialize Alpine Royalty Products in the Alpine Field in the
Territory. Alpine shall pay to Kite royalties, on a country-by-country and
Alpine Royalty Product-by-Alpine Royalty Product basis, equal to [****] percent
([****]%) of Net Sales by Alpine (or its Affiliates, licensees, or sublicensees)
of any Alpine Royalty Products in the country of sale for the Alpine Royalty
Term pursuant to Section 3.5. Sections 1.52, 3.4, 3.6, 3.7(a), and 3.8-3.15
shall apply to such payments, with references to “Kite” and “Alpine” exchanged
and references to “Licensed Products” referring to “Alpine Royalty Products”,
mutatis mutandis.

2.3 License Restrictions.

(a) Retained Rights. Alpine retains all rights to use the Alpine Licensed
Know-How and Alpine Licensed Patents, except those expressly granted to Kite
under the terms of this Agreement. Notwithstanding the exclusive license granted
to Kite pursuant to Section 2.1(b) but

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

11



--------------------------------------------------------------------------------

subject to Section 2.5, Alpine retains the right to practice the Alpine Licensed
Know-How and Alpine Licensed Patents to research, develop, manufacture, use,
sell, offer for sale, have sold, distribute, import, export and otherwise
commercialize all products in the Alpine Field in the Territory.

(b) Covenants. Kite covenants that Kite shall not (and Kite shall require that
any of its Affiliates or permitted licensees or sublicensees shall not) use any
Alpine Licensed Know-How, Alpine Licensed Patents or any chemical or biological
materials that may be transferred to Kite by Alpine under this Agreement during
the Research Term, in each case for a purpose other than that expressly
permitted in Section 2.1(a) and Section 2.1(b). Alpine covenants that Alpine
shall not (and Alpine shall require that any of its Affiliates or permitted
licensees or sublicensees shall not) use any Kite Licensed Patents, Kite
Licensed Know-How or any chemical or biological materials that may be
transferred to Alpine by Kite under this Agreement during the Research Term, in
each case for a purpose other than that expressly permitted in Section 2.2.

(c) No Additional Licenses. Except as expressly provided in this Agreement,
nothing in this Agreement grants either Party any right, title or interest in
and to the Know-How, Patents, or other intellectual property rights of the other
Party (expressly, by implication or by estoppel). For clarity and without
limiting the foregoing, Kite acknowledges and agrees that the licenses granted
in Section 2.1(a) and Section 2.1(b) do not create (expressly, by implication or
by estoppel) any right or license under any Patents, Know-How, or other
intellectual property right (in each case that is Controlled by Alpine) to
research, develop, manufacture, use, sell, offer for sale, have sold,
distribute, import, export, or otherwise commercialize: (i) any product that
comprises any Validated TIP and that is in the Alpine Field; (ii) any derivative
or modification of any TIP (or any product comprising any such derivatives or
modifications), except to the extent permitted in the Research Plan for Program
TIPs; or (iii) any proprietary molecule of Alpine that is not a TIP (either as a
single product or in combination with a Licensed Product).

2.4 Sublicensing. The license granted to Kite in Section 2.1(a) will be
sublicensable by Kite solely with the prior written consent of Alpine, provided
that no such consent shall be necessary for sublicenses to Kite’s Affiliates or
to a subcontractor to perform Kite’s assigned responsibilities under this
Agreement. The license granted to Kite in Section 2.1(b) will be freely
sublicensable by Kite through multiple tiers. The license to Kite Licensed
Know-How granted to Alpine in Section 2.2 will be sublicensable by Alpine,
solely with the prior written consent of Kite, which may be withheld in Kite’s
sole discretion. The license to Kite Licensed Patents granted to Alpine in
Section 2.2 will be freely sublicensable by Alpine through multiple tiers,
provided that Alpine shall notify Kite in writing at least [****] prior to the
effective date of such sublicense. Such notice of sublicensing shall be treated
as Confidential Information of Alpine, and, if required by the sublicensee, may
omit the name of the sublicensee. Kite shall not (and shall ensure that its
employees do not) use the knowledge of such sublicense (or the knowledge of any
Alpine transaction to which such sublicense is a part) in violation of any
Applicable Law or to notify any Third Party of such Alpine transaction. Each
Party shall remain responsible for its permitted sublicensee’s compliance with
the applicable terms and conditions of this Agreement.

2.5 Non-Compete. During the Term, Alpine shall not (and shall ensure that its
Affiliates shall not) conduct outside the scope of this Agreement any research
(other than for [****]), development, manufacturing or commercialization of any
Unvalidated Competing Product, except as mutually agreed by the Parties in
writing. During the Term, Kite shall not (and shall ensure that its Affiliates
shall not) conduct outside the scope of this

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

12



--------------------------------------------------------------------------------

Agreement any research, development, manufacturing or commercialization of any
Unvalidated Competing Product, except as mutually agreed by the Parties in
writing. In the event that a Party is acquired by a Third Party through an
acquisition, merger, consolidation or similar transaction (such Third Party,
hereinafter referred to as an “Acquiror”), then any research, development,
manufacturing or commercialization of any Unvalidated Competing Product of such
Acquiror that is conducted as of or after the date of closing of such
acquisition and that is conducted independently of the technology of the Party
entering into such transaction, shall not be deemed to be conducted by such
Party, and such Acquiror (and Affiliates of such Acquiror which are not
controlled by (as defined in Section 1.1) the acquired Party itself) shall be
excluded from the term “Affiliate” solely for purposes of this Section 2.5 if
and only if: (a) the acquired Party remains a subsidiary and Affiliate of the
Acquiror; and (b) research, development, manufacturing or commercialization
activities with respect to the Unvalidated Competing Product of the acquired
Party and the Acquiror (if any), as well as the Information or Patents relating
thereto, are maintained separate and distinct, without any transfer, license or
sublicense of such Information or Patents between the acquired Party and the
Acquiror (or its other Affiliates).

2.6 Right of First Negotiation. Alpine hereby grants to Kite an exclusive first
right to negotiate an exclusive, worldwide, royalty-bearing license, with the
right to grant sublicenses, to practice and exploit any pharmaceutical or
biologic product containing an allogeneic T cell that is genetically modified to
express a [****] and that is developed for use as, or used as, a therapy for
cancer (an “Allogeneic Product”). Kite may exercise its right at any time during
a period of [****] after its receipt of written notice from Alpine, indicating
Alpine’s intention to grant a license to any Allogeneic Product, by providing to
Alpine a written non-binding term sheet inclusive of the material financial
terms for such license. Within [****] of receipt of such term sheet, Alpine
shall provide to Kite written notice of its non-binding acceptance or desire to
further negotiate, or non-acceptance of such term sheet. If Alpine accepts or
desires to further negotiate such term sheet, Alpine and Kite will negotiate in
good faith, for up to [****], in order to reach agreement on a license agreement
on commercially reasonable terms that is satisfactory to both Parties. If Kite
has not exercised its right upon expiration of the applicable [****] period, if
Alpine does not accept Kite’s term sheet, or if the Parties do not reach
agreement upon and execute a license agreement in accordance herewith upon
expiration of the [****] negotiation period, then, in each such case, Alpine
shall be free to license such Allogeneic Product to any Third Party; provided
that, prior to Alpine accepting any offer to license such Allogeneic Product to
any Third Party on terms that are substantially similar to (or less favorable to
Alpine than) those offered by Kite, Kite shall have a one-time right of first
refusal whereby Alpine shall offer such license (with the same terms and
conditions offered by such Third Party) to Kite in writing, and Kite shall have
[****] to accept such offer in writing. For clarity, Alpine shall not be
obligated to disclose the name of such Third Party. Notwithstanding anything to
the contrary in this Agreement, Kite’s right of first refusal does not apply
where a Third Party has offered Alpine terms and conditions for a license to an
Allogeneic Product that are substantially better for Alpine (considering the
entire economic consideration to be received by Alpine under such offer) than
the terms and conditions offered by Kite.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

13



--------------------------------------------------------------------------------

3. COMPENSATION

3.1 Research Support and License Fees.

(a) Research Support. Kite shall pay Alpine research support totaling Nine
Hundred Thousand Dollars ($900,000) during the Term, in two (2) equal
installments. The first (1st) installment of Four Hundred Fifty Thousand Dollars
($450,000) shall be due within thirty (30) days after the Effective Date, and
the second (2nd) installment of Four Hundred Fifty Thousand Dollars ($450,000)
shall be due [****]. The research support paid by Kite to Alpine under this
Section 3.1(a) will be noncreditable and nonrefundable. For clarity, each Party
shall bear its own costs and expenses in the performance of the Research Plan.

(b) Technology Access Fees. Kite shall pay Alpine a technology access fee of
Five Million Dollars ($5,000,000) within thirty (30) days after the Effective
Date. The technology access fee paid by Kite to Alpine under this Section 3.1(b)
will be noncreditable and nonrefundable[****].

(c) POC Fees. Kite shall pay Alpine a fee for the first two (2) Licensed
Products for which POC has been achieved, as follows. Subject to Section 3.7(b),
Kite shall pay Alpine a fee of [****] within [****] after the first time POC has
been achieved for a Licensed Product containing a Program TIP [****], and Kite
shall pay Alpine a fee of [****] within [****] after the second time POC has
been demonstrated for a Licensed Product containing the other Program TIP (i.e.,
[****]). The POC fees paid by Kite to Alpine under this Section 3.1(c) will be
noncreditable and nonrefundable.

3.2 Milestone Payments to Alpine. Subject to Section 3.7(b), Kite shall make the
milestone payments set forth below to Alpine within [****] after the first (1st)
achievement of each milestone event (a) and (b), and within [****] after the
first (1st) achievement of each milestone event (c) and (d), in each case for
the first (1st) Licensed Product by Kite (or any of its Affiliates, licensees or
sublicensees) that contains a Validated TIP that is [****], and for the first
(1st) Licensed Product by Kite (or any of its Affiliates, licensees or
sublicensees) that contains a Validated TIP that is a [****]. If the first (1st)
Licensed Product by Kite (or any of its Affiliates, licensees or sublicensees)
contains both a Validated TIP that is a [****] and a Validated TIP that is a
[****], then the milestone payments due for achievement of each milestone event
(a) – (d) for such Licensed Product shall be paid [****] at the time each such
milestone event is achieved for such Licensed Product. For clarity, no milestone
payment set forth below shall be paid more than [****]. All milestone payments
made by Kite to Alpine under this Section 3.2 will be noncreditable and
nonrefundable.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

14



--------------------------------------------------------------------------------

Milestone Event

   Milestone
Payment

(a) [****]

   [****]

(b) [****]

   [****]

(c) [****]

   [****]

(d) [****]

   [****]

If any milestone event is achieved for a Licensed Product before any of the
preceding milestone events are achieved for such Licensed Product, then all the
milestone payments for such unachieved preceding milestone events will be due
and payable with the milestone payment for the milestone event that was
achieved. For example, if Regulatory Approval for a Licensed Product is achieved
from a [****] without the need to conduct a [****], then the milestone payment
of $[****] would be payable along with the milestone payment of $[****] for such
Licensed Product.

3.3 Royalty Payments to Alpine for Net Sales of Licensed Products. Kite shall
pay to Alpine royalties equal to [****] percent ([****]%) of Net Sales by Kite
(or its Affiliates, licensees, or sublicensees) of Licensed Products. All
royalty payments made by Kite to Alpine under this Section 3.3 will be
noncreditable and nonrefundable.

3.4 Third Party Payments for Licensed Products in the Territory. Kite may not
deduct from the royalties it would otherwise owe to Alpine pursuant to
Section 3.3 for any Licensed Product any amounts payable to Third Party(ies) in
consideration for any licenses under intellectual property that is necessary or
reasonably useful to Develop, Manufacture or Commercialize any Licensed Product.

3.5 Royalty Term. Alpine’s right to receive royalties under Section 3.3 will
apply on a Licensed-Product-by-Licensed-Product and country-by-country basis,
beginning on the First Commercial Sale of such Licensed Product in such country
and expiring upon the last to occur of: (a) expiration in such country of the
last Valid Claim that covers the composition, use, or manufacture of such
Licensed Product; or (b) the [****] of such First Commercial Sale of such
Licensed Product in such country (the “Royalty Term”). Kite’s right to receive
royalties under Section 2.2 will apply on an Alpine Royalty Product-by-Alpine
Royalty Product and country-by-country basis, beginning on the date of
commercial sale of an Alpine Royalty Product in such country and expiring upon
the last to occur of: (x) expiration in such country of the last Valid Claim
that covers the composition, use, or manufacture of such Alpine Royalty Product;
or (b) the [****] of such commercial sale of such Alpine Royalty Product in such
country (the “Alpine Royalty Term”).

3.6 [****] Payments and Reports. All royalties due under Section 3.3 will be
paid on a [****] and country-by-country basis, within [****] after the end of
the relevant [****] for which royalties are due. Kite shall provide to Alpine,
within [****] after the end of each [****], a report that summarizes the Net
Sales of a Licensed Product during such [****]. Such reports will also include
detailed information regarding the calculation of royalties due pursuant to
Section 3.3, including allowable deductions in the calculation of Net Sales of
Licensed Products on which royalties are paid.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

15



--------------------------------------------------------------------------------

3.7 Payment Method.

(a) General Rule. Subject to Section 3.7(b), all payments due under this
Agreement to Alpine will be made by bank wire transfer in immediately available
funds to an account designated by Alpine. All payments will be made in Dollars.

(b) Partial Equity Payment. For each of the fees and payments described in
Sections 3.1(c) and 3.2, Kite may pay up to [****] percent ([****]%) of the
value of each such fee or payment in Kite Common Stock pursuant to the terms of
Exhibit 3.7(b). As used in this Agreement, “Kite Common Stock” means, with
respect to any shares of Kite’s common stock issued pursuant to this
Section 3.7, that either: (i) the shares are registered for primary issuance
under Applicable Law under an effective registration statement filed with the
U.S. Securities and Exchange Commission; or (ii) such shares are issued in an
unregistered private placement of common stock pursuant to an exemption from the
Securities Act of 1933, in each case, in a number of shares equal to the payment
to be made divided by the Stock Price. No fraction of a share of Kite Common
Stock will be issued, and in lieu thereof Alpine who would otherwise be entitled
to a fraction of a share of Kite Common Stock shall receive from Kite an amount
of cash (rounded to the nearest whole cent) equal to the product obtained by
multiplying: (A) such fraction by (B) the applicable Stock Price.

3.8 Taxes. Alpine shall pay any taxes levied on account of all payments it
receives under this Agreement. If Applicable Law requires that taxes be
withheld, Kite may: (a) deduct those taxes from the remittable payment; and
(b) pay the taxes to the proper taxing authority. Kite shall send evidence of
the obligation, together with proof of tax payment, to Alpine within [****]
following that tax payment to enable Alpine to support a claim (if permissible)
for income tax credit in respect of any amount so withheld. Kite shall cooperate
with Alpine in claiming exemptions from such deductions or withholdings under
any agreement or treaty in effect from time to time.

3.9 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country will be
paid to Alpine in the equivalent amount of Dollars based on the exchange rate
for such blocked currency and as calculated pursuant to Section 3.11.

3.10 Sublicenses. If Kite grants any permitted licenses or sublicenses to Third
Parties to sell Licensed Products that are subject to royalty payments under
Section 3.3, Kite shall account for and report sales of any Licensed Product by
a licensee or a sublicensee on the same basis as if such sales were Net Sales by
Kite. Kite shall pay to Alpine (or cause the licensee or sublicensee to pay to
Alpine, with Kite remaining responsible for any failure of the licensee or
sublicensee to pay amounts when due under this Agreement): (a) royalties on such
sales as if such sales of the licensee or sublicensee were Net Sales of Kite or
any of its Affiliates; and (b) milestone payments pursuant to Section 3.2 based
on the achievement by such licensee or sublicensee of any milestone event
contemplated in such Section 3.2 as if such milestone event had been achieved by
Kite or any of its Affiliates hereunder. Any sales by Kite’s Affiliates and
sublicensees of Kite or such sublicensee’s Affiliates, in each case to Third
Parties, will be aggregated with sales by Kite for the purpose of calculating
the aggregate Net Sales in Section 3.3.

3.11 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars will be performed in a manner consistent with Kite’s normal practices
used to prepare its audited financial statements for internal and external
reporting purposes.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

16



--------------------------------------------------------------------------------

3.12 Payment Records. Kite and its Affiliates shall keep (and Kite shall require
that its licensees and sublicensees keep) such records as are required to
determine, in a manner consistent with GAAP and this Agreement, the sums or
credits due under this Agreement. All such books, records, and accounts shall be
retained by Kite until the later of: (a) three (3) years after the end of the
period to which such books, records, and accounts pertain; and (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by Applicable Law. Kite
shall require its licensees and sublicensees to provide to Kite a report
detailing the Net Sales expenses and calculations incurred or made by such
licensee or sublicensee, which report will be made available to Alpine in
connection with any audit conducted by Alpine pursuant to Section 3.13.

3.13 Audits. Alpine will have the right to have an independent certified public
accountant, reasonably acceptable to Kite, to have access during normal business
hours, and upon reasonable prior written notice, which shall be no less than
forty-five (45) days, to examine the records of Kite (and its Affiliates,
licensees, and sublicensees) as may be reasonably necessary to determine, with
respect to any Calendar Year and once every Calendar Year, the correctness or
completeness of any report or payment made under this Agreement. Results of any
such examination will be: (a) limited to information relating to the Licensed
Products; (b) made available to both Parties; and (c) subject to Article 9.
Alpine shall bear the full cost of the performance of any such audit, unless
such audit discloses a variance to the detriment of Alpine of more than [****]
percent ([****]%) from the amount of the original report, royalty, or payment
calculation, in which case Kite will bear the full cost of the performance of
such audit. The results of such audit will be final, absent manifest error.

3.14 Interest. Any undisputed payments or portions thereof due hereunder that
are not paid on the date such payments are due under this Agreement will bear
interest at a rate equal to the lesser of: (a) [****] percentage [****] above
the Prime Rate as published by Citibank, N.A., New York, New York, or any
successor thereto, at 12:01 a.m. Pacific Time on the first day of each Calendar
Quarter in which such payments are overdue; or (b) the maximum rate permitted by
law, in each case calculated on the number of days such payment is delinquent,
compounded monthly.

3.15 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party will be made to or by an Affiliate of that Party if
designated in writing by that Party as the appropriate recipient or reporting
entity.

 

4. RESEARCH

4.1 Overview, Research Plan and Resources.

(a) Overview. The Parties desire to apply their respective technology and
expertise to create and validate TIPs so that Kite may Develop and Commercialize
Licensed Products. The Research Plan is intended to enable Alpine to submit two
(2) Program TIPs for validation by Kite during the Research Term. The Parties
agree that failure by Alpine to submit the two (2) Program TIPs will not be
treated as a breach of this Agreement. [****]

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

17



--------------------------------------------------------------------------------

(b) Research Plan. The Parties have agreed in writing upon an initial plan for
the research to be carried out by the Parties during the Research Term, which is
set forth in Exhibit 4.1(b) (the “Research Plan”). The Research Plan includes
each Party’s respective obligations and projected timelines for completion of
such obligations. The JSC shall review the Research Plan each Calendar Quarter
and may revise the Research Plan by mutual agreement. Once approved by the JSC,
such revised Research Plan shall replace the prior Research Plan. If the terms
of the Research Plan contradict, or create inconsistencies or ambiguities with,
the terms of this Agreement, then the terms of this Agreement shall govern.

(c) Resources. Subject to Section 3.1(a), each Party shall bear its costs and
expenses associated with the conduct of their respective obligations described
in the Research Plan. Each Party shall allocate adequate resources to perform
its obligations under the Research Plan. Each Party shall assign
responsibilities for the various operational aspects of performing its
obligations under the Research Plan to the portions of its organization that
have the appropriate resources, expertise and responsibility for such aspects.

4.2 Conduct of Research.

(a) Conduct and Related Responsibilities. Each Party shall use Commercially
Reasonable Efforts to conduct its respective obligations set forth in the
Research Plan. After Alpine delivers a second (2nd) TIP to Kite that is
acceptable pursuant to the Research Plan, Kite shall pay Alpine the second (2nd)
installment of the research support pursuant to Section 3.1(a). After Kite
demonstrates POC for each Licensed Product, Kite shall pay Alpine the respective
POC fee pursuant to Section 3.1(c). Each Party shall perform, or shall ensure
that its Affiliates, licensees, sublicensees and Third Party contractors
perform, all research activities in a good scientific and ethical business
manner and in compliance with the terms of this Agreement, and in compliance
with all Applicable Laws.

(b) Information Exchange; Reports. During the Research Term, each Party shall
report to the JSC each Calendar Quarter summarizing the results and data
obtained from the conduct of the Research Plan. If reasonably necessary or
useful for a Party to perform its work under the Research Plan or to Develop the
Licensed Product or to exercise its rights under the Agreement, such Party may
request that the other Party provide more detailed information and data
regarding such results reported by such other Party, and such other Party shall
promptly provide the requesting Party with information and data as is reasonably
related to such request. All such reports shall be considered Confidential
Information of the Party providing such report.

4.3 Joint Steering Committee.

(a) Membership of JSC. Within thirty (30) days after the Effective Date, each
Party shall appoint four (4) representatives to a joint steering committee (the
“JSC”), one (1) of which shall be that Party’s Liaison. Each Party may replace
its appointed JSC representatives at any time upon written notice to the other
Party. Each Party shall designate one (1) of its representatives as
co-chairperson of the JSC. Each of the co-chairpersons shall be responsible, on
an alternating basis, with the Alpine co-chairperson having responsibility with
respect to the initial meeting, for working with the Liaisons to schedule
meetings, prepare and circulate an agenda in advance of each meeting, and to
prepare and issue minutes of each meeting within ten (10) days thereafter. Any
JSC member may add topics to the draft agenda.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

18



--------------------------------------------------------------------------------

(b) Responsibilities of the JSC. The JSC shall coordinate, oversee and manage
the Parties’ performance of their respective obligations under the Research
Plan. At its meetings, the JSC shall: (i) review and evaluate the data generated
by each Party in carrying out its obligations under the Research Plan;
(ii) review and evaluate each Party’s progress in carrying out its obligations
under the Research Plan, (iii) jointly discuss and approve any amendments to the
Research Plan; and (iv) perform any other activities specifically described in
this Agreement.

(c) JSC Decision-Making. Each Party’s JSC representatives will collectively have
a single vote on all matters within the jurisdiction of the JSC. The JSC will
operate by unanimous consent of all JSC members present and in accordance with
the principles set forth in Section 4.3. The JSC will not have any authority or
jurisdiction to amend, modify, or waive compliance with this Agreement, any of
which shall require mutual written agreement of the Parties. If a dispute arises
between the Parties regarding the performance of a Party’s obligations under the
Research Plan, the matter will be first referred to the JSC co-chairpersons for
resolution. If the co-chairpersons are unable to resolve the dispute, then the
matter will be elevated to the Executive Officers. If the Executive Officers are
unable to resolve the dispute, then, subject to the last sentence of this
Section 4.3(c), Alpine will have the final decision regarding the performance of
its obligations under the Research Plan, and Kite will have the final decision
regarding the performance of its obligations under the Research Plan, in each
case on the condition that such decision does not conflict with the terms of the
Agreement. Notwithstanding anything to the contrary, no decision by a Party
will: (i) require the other Party to breach any obligation or agreement that
such other Party may have with or to a Third Party prior to the Effective Date;
(ii) require the other Party to perform any activities that are materially
different or greater in scope than those provided for under the Agreement; or
(iii) amend, modify, or waive a Party’s compliance with, this Agreement, any of
which shall require mutual written agreement of the Parties.

(d) Meetings of the JSC. During the Research Term, the JSC shall meet by audio
or video teleconference each Calendar Quarter, and, at a minimum, once each
Calendar Year in person (which in-person meeting shall be held on an alternating
basis in Seattle, WA and in Santa Monica, CA, or at an alternative location that
is mutually agreed-upon by the Parties in writing prior to the meeting date).
The Parties may mutually agree in writing to a different frequency of meetings
from time to time. With the consent of the representatives of each Party serving
on the JSC, other representatives of each Party may attend meetings of the JSC
as nonvoting observers (provided such representatives: (i) have contractual
confidentiality obligations to such Party that are at least as stringent as
those set forth in this Agreement; and (ii) are under intellectual property
assignment obligations to such Party). Meetings of the JSC will be effective
only if at least one (1) representative of each Party is present or
participating. Each Party shall be responsible for all of its own expenses of
participating in JSC meetings. The Parties shall use Commercially Reasonable
Efforts to schedule meetings of the JSC at least three (3) months in advance.

(e) Discontinuation of Participation in the JSC. Each Party’s membership in the
JSC shall be at its sole discretion, as a matter of right and not obligation,
for the sole purpose of participation in governance, decision-making, and
information exchange with respect to activities within the jurisdiction of the
JSC. Each Party shall have the right to withdraw from membership in the JSC upon
thirty (30) days’ prior written notice to the other Party, which notice shall be
effective upon the expiration of such thirty (30) day period. Following the
issuance of such notice: (a) the withdrawing Party’s membership in the JSC shall
be terminated; and (b) each Party shall have the right to continue to receive
the information it would otherwise be entitled to receive under the Agreement
and to participate directly with the other Party in discussions, reviews and
approvals currently allocated to the JSC. If, at any time, following issuance of
such a notice, the withdrawing

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

19



--------------------------------------------------------------------------------

Party wishes to resume participation in the JSC, such Party shall notify the
other Party in writing and, thereafter, the withdrawing Party’s representatives
to the JSC shall be entitled to attend any subsequent meeting of the JSC and to
participate in the activities of, and decision-making by, the JSC as if such
notice had not been issued by the withdrawing Party pursuant to this
Section 4.3(e). If the JSC is disbanded, then any data and information of the
nature intended to be shared within the JSC shall be provided by each Party
directly to the other Party and decisions formerly within the jurisdiction of
the JSC shall be made by the Parties as if they were themselves members of the
JSC. To the extent the JSC has not been disbanded during the Research Term, the
JSC shall be disbanded at the end of the Research Term.

4.4 Liaisons.

(a) Appointment. Within thirty (30) days after the Effective Date, each of the
Parties shall appoint an individual to act as the contact between the Parties to
communicate regarding matters under the Agreement and to assure a successful
transfer of Transferred Technology (each, a “Liaison”). Each Party shall notify
the other Party promptly in writing of the identity of, and contact information
for, the notifying Party’s Liaison, and each Party may change its designated
Liaison from time to time upon written notice to the other Party. Any Liaison
may designate a substitute to perform temporarily the functions of that Liaison
by written notice to the other Party.

(b) Responsibilities. In addition to the responsibilities described above, the
Liaisons will: (i) plan and coordinate cooperative efforts and internal and
external communications; (ii) coordinate the transfer of Transferred Technology;
(iii) identify and bring disputes to the attention of the applicable Party in a
timely manner; and (iv) otherwise take responsibility for ensuring that relevant
action items resulting from such Party interactions are appropriately carried
out or otherwise addressed.

4.5 Independence. Subject to the terms of this Agreement, the activities and
resources of each Party will be managed by such Party, acting independently and
in its individual capacity. The relationship between Alpine and Kite is that of
independent contractors and neither Party will have the power to bind or
obligate the other Party in any manner.

 

5. DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

5.1 Development, Manufacture, and Commercialization of Licensed Products. Kite
shall use Commercially Reasonable Efforts to Develop and Commercialize at least
[****] Licensed Product in the Kite Field in the U.S. Kite shall have sole
control and responsibility for the Manufacture, directly or with or through
Third Parties, of Kite’s requirements of the Licensed Products. As between the
Parties, Kite shall bear all costs and expenses associated with activities
performed by Kite. Alpine may notify Kite in writing if Alpine in good faith
believes that Kite is not meeting its diligence obligations set forth in this
Section 5.1, and the Parties shall meet and discuss the matter in good faith.
Alpine may further request review of Kite’s records generated and maintained as
required under Section 5.2.

5.2 Records. Kite shall maintain complete and accurate records of all
Development, Manufacturing, and Commercialization conducted by it or on its
behalf related to each Licensed Product, and all Know-How generated by it or on
its behalf in connection with Development under this Agreement with respect to
each such Licensed Product. Kite shall maintain such records at least until the
later of: (a) [****] after such records are created, or (b) [****] after the
First Commercial Sale of the Licensed Product to which such records pertain.
Alpine shall have the right to review such records of Kite at reasonable times
to the extent necessary for Alpine to conduct its obligations or enforce its
rights under this Agreement.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

20



--------------------------------------------------------------------------------

5.3 Reports. Beginning at the end of the [****] after the first Program TIP
becomes a Validated TIP, and every [****] thereafter during the Term, Kite shall
submit to Alpine a written progress report summarizing the Development,
Manufacturing, and Commercialization performed by or on behalf of Kite with
respect to Licensed Products. If reasonably necessary for Alpine to exercise its
rights under this Agreement, Alpine may request that Kite provide more detailed
information and data regarding such Kite reports, and Kite shall promptly
provide Alpine with information and data as is reasonably related to such
request, at Alpine’s reasonable expense.

5.4 Standards of Conduct. Kite shall perform, or shall ensure that its
Affiliates, licensees, sublicensees and Third Party contractors perform, all
Development, Manufacturing, and Commercialization activities in a good
scientific and ethical business manner and in compliance with the terms of this
Agreement.

 

6. REGULATORY

6.1 Kite’s Responsibility. Kite shall have [****]. Kite shall also have [****].
Kite shall have the sole right and responsibility to conduct all pricing and
reimbursement approval proceedings relating to each Licensed Product in the
Territory.

6.2 Ownership of Regulatory Filings. Kite will own all regulatory filings for
Licensed Products made after the Effective Date. Kite shall prepare and draft
all filings (including any supplements or modifications thereto and including
the preparation of any electronic submission of a Regulatory Approval
Application) to Regulatory Authorities in each such country for such Licensed
Product. Alpine shall cooperate with Kite, at Kite’s expense and as reasonably
necessary or useful for any regulatory filings related to a Licensed Product,
including assisting with the underlying activities or preparation of the
Chemistry, Manufacturing and Controls sections of any Regulatory filings and for
and/or to maintain any orphan designations and other regulatory exclusivities
for Licensed Products in the Territory.

 

7. TRANSFER OF KNOW-HOW

7.1 Transferred Technology. Within [****] after Kite has demonstrated POC for
each Program TIP and paid Alpine the relevant POC fee pursuant to
Section 3.1(c), Alpine shall transfer to Kite any Transferred Technology that is
necessary or reasonably useful for the Development of Licensed Products
expressing such Program TIP.

7.2 Know-How Assistance. During the Term, Kite may consult with applicable
Alpine employees having experience with TIPs in connection with Licensed
Products, on a reasonable basis, to advise Kite regarding specific issues and
assist Kite in its use and understanding of Alpine Licensed Know-How related to
such Licensed Product. All such consultations will occur at mutually agreeable
times and places. Kite shall reimburse Alpine for any out-of-pocket costs or
expenses (such as needed transportation and lodging costs for travel requested
by Kite, but not wage related costs) that Alpine incurs in connection with such
consultations.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

21



--------------------------------------------------------------------------------

7.3 Right of Reference to Regulatory Data. Alpine hereby grants to Kite a right
of reference to all regulatory filings of Alpine and its Affiliates related to
each Validated TIP. Kite shall use such right of reference solely for obtaining
and maintaining Regulatory Approvals of Licensed Products in the Kite Field.
Alpine may request Kite’s consent to reference the regulatory filings of Kite
and its Affiliates related to each Licensed Product solely for obtaining and
maintaining regulatory approvals of Alpine products in the Alpine Field
(excluding any Unvalidated Competing Products), which Kite shall not
unreasonably withhold, delay or condition.

 

8. PATENT PROSECUTION AND ENFORCEMENT

8.1 Ownership.

(a) Inventorship Determination. The inventorship of all Sole Inventions and
Joint Inventions will be determined in accordance with the U.S. patent law.

(b) Sole and Joint Invention Patents. Each Party will own the entire right,
title and interest in and to any and all of its Sole Inventions and Patents
claiming such Sole Inventions (“Sole Invention Patents”). Kite and Alpine will
be joint owners in and to any and all Joint Inventions and Patents claiming such
Joint Inventions (“Joint Invention Patents”). Subject to the licenses to Kite
hereunder, and the other terms and conditions of this Agreement, Kite and Alpine
as joint owners will each have the right to exploit, to grant licenses under, to
assign and to otherwise dispose of such Joint Inventions, without an accounting
or obligation to, or consent required from, the other Party. Each Party grants
to the other Party a nonexclusive, fully-paid, royalty-free, irrevocable,
perpetual and sublicensable license under the Joint Invention Patents to make,
use, sell, offer for sale and import inventions claimed in the Joint Invention
Patents, except that Alpine’s rights in all Joint Inventions shall remain
subject to the licenses granted to Kite on an exclusive basis pursuant to this
Agreement and Section 2.5, provided that Alpine may not sublicense any Joint
Invention Patents to any Person for the research, development,
commercialization, manufacturing, distribution or other use of any allogeneic
cell therapeutics, or constructs thereof, that in each case contain a [****].

(c) Assignment Obligations. All employees, agents and contractors of each Party
performing work with respect to TIPs or Licensed Products shall be bound by
written obligation to assign any inventions and related intellectual property to
the Party for whom they are employed or are providing services.

(d) Characterization as a Joint Research Agreement. The Parties acknowledge and
agree that this Agreement will be deemed to be a “Joint Research Agreement” as
defined under 35 U.S.C. 103(c).

8.2 Disclosure. Each Party shall submit a written report to the other Party, no
less frequently than within [****] after the end of each [****], describing any
Sole Invention and Joint Invention arising during the prior [****] in the course
of the Agreement which it believes may be patentable or at such earlier time as
may be necessary to preserve patentability of such invention. Alpine shall
provide (at its reasonable expense) Kite with assistance, and execute documents
as are reasonably necessary, to permit the filing and prosecution of patent
applications to be filed on Joint Inventions, or the issuance, maintenance,
extension or assignment of any resulting Patent.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

22



--------------------------------------------------------------------------------

8.3 Patent Prosecution and Maintenance; Abandonment.

(a) Prosecution and Maintenance.

(i) Filing, Prosecution and Maintenance by Alpine. Subject to
Section 8.3(a)(iii), Alpine shall be responsible for the preparation, filing,
prosecution and maintenance (including the handling of any inter partes review,
post grant review, ex parte reexamination, supplemental examination, opposition
and similar proceedings) of all Alpine Licensed Patents that are not Joint
Invention Patents (the “Alpine Prosecuted Patents”). Alpine, or its external
counsel, shall provide Kite with a written update of the filing, prosecution and
maintenance status for each of the Alpine Prosecuted Patents on a [****] basis.
Alpine (or its external counsel) shall provide Kite with drafts of proposed
filings (including the initial application and any material correspondence
related to such filing) to permit Kite a reasonable opportunity for review and
comment before such filings are due. Kite shall provide any comments at least
[****] prior to the original response deadlines that are required for such
filing (without regard to applicable extensions), and Alpine shall consider such
comments in good faith. In the absence of a response from Kite, Alpine may
submit such proposed filing in keeping with the terms of this Agreement.

(ii) Filing, Prosecution and Maintenance by Kite. Subject to Section 8.3(a)(iv),
Kite shall be responsible for, and have sole control over, the preparation,
filing, prosecution and maintenance (including the handling of any inter partes
review, post grant review, ex parte reexamination, supplemental examination,
opposition and similar proceedings) of all of its Sole Invention Patents and all
Joint Invention Patents (collectively, the “Kite Prosecuted Patents”). Kite, or
its external counsel, shall provide Alpine with a written update of the filing,
prosecution and maintenance status for each of the Kite Prosecuted Patents on a
[****] basis. Kite (or its external counsel) shall provide Alpine with drafts of
proposed filings (including the initial application and any material
correspondence related to such filing) to permit Alpine a reasonable opportunity
for review and comment before such filings are due, and will consider such
comments in good faith. Alpine shall provide any comments at least [****] prior
to the original response deadlines that are required for such filing (without
regard to applicable extensions), and Kite shall consider such comments in good
faith. In the absence of a response from Alpine, Kite may submit such proposed
filing in keeping with the terms of this Agreement.

(iii) Abandonment by Alpine. If Alpine decides to discontinue the prosecution or
maintenance of a patent application or Patent within the Alpine Prosecuted
Patents in any country, other than to file a continuation thereof or to optimize
patent protection on remaining Alpine Prosecuted Patents, Alpine shall provide
Kite with notice of this decision at least [****] prior to any pending lapse or
abandonment thereof, and Kite will thereafter have the right to assume
responsibility for the filing, prosecution and maintenance of such Patent or
patent application by so notifying Alpine in writing. If Kite assumes such
responsibility for such filing, prosecution and maintenance, then Alpine shall
Alpine shall cooperate as reasonably requested by Kite to facilitate control of
such filing, prosecution and maintenance by Kite.

(iv) Abandonment by Kite. If Kite decides to discontinue the prosecution or
maintenance of a patent application or Patent within the Kite Prosecuted Patents
in any country, other than to file a continuation thereof or to optimize patent
protection on remaining Kite Prosecuted Patents, Kite shall provide Alpine with
notice of this decision at least [****] prior to any pending lapse or
abandonment thereof. Alpine will thereafter have the right to assume
responsibility for the filing, prosecution and maintenance of such Patent or
patent

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

23



--------------------------------------------------------------------------------

application by so notifying Kite in writing. If Alpine assumes such
responsibility for such filing, prosecution and maintenance, then Kite shall
cooperate as reasonably requested by Alpine to facilitate control of such
filing, prosecution and maintenance by Alpine.

(b) Payment of Prosecution Costs.

(i) Alpine Payment. Alpine shall pay the external expenses associated with the
filing, prosecution and maintenance of any Alpine Prosecuted Patents under
Section 8.3(a)(i).

(ii) Kite Payment. Kite shall pay the expenses associated with the filing,
prosecution (including any interferences, reissue proceedings, reexaminations
and oppositions) and maintenance of any Kite Prosecuted Patents prosecuted by
Kite under Section 8.3(a)(ii).

8.4 Enforcement of Patents and Know-How. If either Party becomes aware of a
suspected infringement of any Alpine Prosecuted Patents, or the misappropriation
by a Third Party of any Know-How, through the development, manufacture or sale
of a Licensed Product in the Kite Field by a Third Party, such Party shall
notify the other Party promptly, and following such notification, the Parties
shall confer. If such infringement or misappropriation relates primarily to the
non-TIP portion of the Licensed Product, then Kite will have the primary right,
but will not be obligated, to bring an infringement or misappropriation action
against such Third Party at its own expense and by counsel of its own choice,
and Alpine will have the right to participate in such action, at its own expense
and by counsel of its own choice. If such infringement or misappropriation
relates primarily to the TIP portion of the Licensed Product, then Alpine will
have the primary right, but will not be obligated, to bring an infringement or
misappropriation action against such Third Party at its own expense and by
counsel of its own choice, and Kite will have the right to participate in such
action, at its own expense and by counsel of its own choice. If a Party with the
primary right to bring an infringement or misappropriation action under this
Section 8.4 fails to bring such an action prior to the earlier of: (a) [****]
following such Party’s receipt of notice of the alleged infringement or
misappropriation; or (b) [****] before the time limit, if any, set forth in the
Applicable Law for the filing of such action, the other Party will have the
right to bring and control any such action, at its own expense and by counsel of
its own choice, and the Party that did not exercise its primary right will have
the right to be represented in any such action, at its own expense and by
counsel of its own choice. If a Party brings an infringement or misappropriation
action pursuant to this Section 8.4, the other Party will reasonably assist the
enforcing Party (at the enforcing Party’s expense) in such actions or
proceedings if so requested, and such other Party will lend its name to such
actions or proceedings if necessary under Applicable Law for the enforcing Party
to bring such action. Neither Party will have the right to settle any patent
infringement or misappropriation litigation under this Section 8.4 in a manner
that diminishes the rights or interests of the other Party without the prior
written consent of such other Party, such consent not to be unreasonably
withheld, delayed, or conditioned. Except as otherwise agreed in writing by the
Parties, any recovery realized as a result of such litigation, after pro rata
reimbursement of any litigation expenses of Kite and Alpine, will be allocated
equally to the Parties.

8.5 Defense of Third Party Claims. If a claim is brought by a Third Party that
any Licensed Product under the Agreement infringes the intellectual property
rights of such Third Party, each Party shall give prompt written notice to the
other Party of such claim, and following such notification, the Parties shall
confer on how to respond, subject to the following: (a) if such infringement
claim relates primarily to the non-TIP portion of the Licensed Product, then
Kite will

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

24



--------------------------------------------------------------------------------

have the primary right, but will not be obligated, to respond to such
infringement action at its own expense and by counsel of its own choice, and
Alpine will have the right to participate in such action, at its own expense and
by counsel of its own choice; and (b) if such infringement action relates
primarily to the TIP portion of the Licensed Product, then Alpine will have the
primary right, but will not be obligated, to respond to such infringement action
at its own expense and by counsel of its own choice, and Kite will have the
right to participate in such action, at its own expense and by counsel of its
own choice.

 

9. CONFIDENTIALITY

9.1 Nondisclosure of Confidential Information. Subject to Section 9.2, all
Information disclosed by each Party to the other Party pursuant to this
Agreement, and, subject to Section 9.7, Know-How that is generated pursuant to
this Agreement with respect to Licensed Products, shall be treated as
“Confidential Information” of the disclosing Party for all purposes hereunder.
The terms of this Agreement will be the Confidential Information of both
Parties. The Parties agree that during the period from the Effective Date
through the Term, and for a period of [****] thereafter, a Party receiving
Confidential Information of the other Party shall: (a) maintain in confidence
such Confidential Information (using at least the same level of efforts as such
Party uses to maintain in confidence its own proprietary information of similar
kind and value) and not to disclose such Confidential Information to any Third
Party without prior written consent of the other Party (such consent not to be
unreasonably withheld, delayed, or conditioned), except for disclosures made in
confidence to any Third Party under terms consistent with this Agreement; and
(b) not use such other Party’s Confidential Information for any purpose except
those permitted by this Agreement (it being understood that this Section 9.1
will not create or imply any rights or licenses not expressly granted under
Article 2, and it is also understood that, upon termination of this Agreement, a
Party’s right to use the Confidential Information of the other Party will
cease).

9.2 Exceptions. The obligations in Section 9.1 will not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder;

(b) was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party,
as shown by Recipient’s files and records prior to the date of disclosure;

(c) is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential;

(d) is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

25



--------------------------------------------------------------------------------

9.3 Authorized Disclosure. A Party may disclose the Confidential Information
disclosed by the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure will be sent as soon as practicable to the other Party:

(a) during the Term, when filing or prosecuting Patents covering Sole
Inventions, Joint Inventions or Licensed Products, in each case pursuant to
activities under this Agreement;

(b) during the Term, when making regulatory filings for Licensed Products;

(c) when prosecuting or defending litigation;

(d) when complying with applicable governmental laws and regulations or
complying with the requirements of the national securities exchanges or other
stock markets on which such Party’s securities are traded; and

(e) when disclosing to a receiving Party’s Affiliates; potential or actual
collaborators, partners, and licensees (including potential co-marketing and
co-promotion contractors); potential or actual investment bankers, acquirers,
lenders or investors; employees; consultants; and agents, each of whom, prior to
disclosure, must be bound by similar obligations of confidentiality and non-use
as set forth in this Article 9; provided that a confidentiality and non-use
period of [****] will be sufficient.

9.4 Termination of Prior Agreements. As of the Effective Date, this Agreement
terminates the confidential disclosure agreement that is between Alpine and Kite
and that is effective as of June 29, 2015 (such confidential disclosure
agreement, as amended, the “Prior CDA”). All confidential information exchanged
between the Parties with respect to Licensed Products under the Prior CDA will
be deemed Confidential Information and will be subject to the terms of this
Article 9.

9.5 Publicity. Promptly after the Effective Date, the Parties shall issue an
initial press release (substantially in the form of the press release attached
as Exhibit 9.5) announcing this Agreement. Additionally, each Party may desire,
or be required to issue, subsequent press releases relating to this Agreement or
activities hereunder. The issuing Party will specify with each such release,
taking into account the urgency of the matter being disclosed, a reasonable
period of time within which the other Party may provide any comments and approve
such release (but in no event less than [****]), except that: (a) a Party may
not unreasonably withhold, delay or condition its consent to such releases;
(b) a Party may subsequently publicly disclose any information previously
contained in any approved release, including the initial press release; and
(c) either Party may issue such press releases as it determines, based on advice
of counsel, are reasonably necessary to comply with Applicable Law (including
the requirements of any exchange on which the shares issued by a Party or its
Affiliates are traded), subject to Section 9.6.

9.6 Securities Filings. If a Party is required by Applicable Law to make a
securities filing relating to the execution or performance of this Agreement
with the appropriate governmental authorities (including the U.S. Securities and
Exchange Commission, and any securities exchange on which securities of such
Party are listed), then the Party under such requirement shall prepare a draft
of such securities filing for review and comment by the other Party. If such
securities filing includes the disclosure of this Agreement and its terms, the
Party under such disclosure obligation shall include a confidential treatment
request and a proposed redacted version of this Agreement as part of such draft.
Such draft securities filing will, where practicable, be provided to the other
Party reasonably in advance of the deadline for such securities filing, and the
other Party agrees to

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

26



--------------------------------------------------------------------------------

promptly (and in any event, no less than [****] (or such shorter time to meet
any filing deadline where it was not practical to provide the other Party with
[****] notice) after receipt of such confidential treatment request and proposed
redactions) give its input in a reasonable manner in order to allow the Party
seeking disclosure to incorporate such reviewing Party’s feedback and file its
request within the timelines proscribed by the regulations of applicable
governmental authorities or securities exchange. The Party seeking such
disclosure shall use Commercially Reasonable Efforts to obtain confidential
treatment of this Agreement from the applicable governmental authority or
securities exchange as represented by the redacted version reviewed by the other
Party and incorporating such other Party’s feedback. For clarity, the Party
making any securities filing shall reasonably consider and incorporate the other
Party’s comments thereon, but only to the extent consistent with the legal
requirements as determined by the filing Party’s counsel.

9.7 Publications. Both Parties understand and agree that a reasonable commercial
strategy may require delay of publication of information or filing of patent
applications. Subject to Section 9.3 and Section 9.6 (for securities filings),
each Party shall permit the other Party to review any proposed disclosure that
contains Confidential Information of the other Party and that would or may
constitute an oral, written or electronic public disclosure if made (including
the full content of proposed abstracts, manuscripts or presentations) relating
to Licensed Products or which otherwise may contain Confidential Information, at
least [****] prior to its intended submission for publication and agrees, upon
request, not to submit any such abstract or manuscript for publication until the
other Party is given an additional [****] period to secure patent protection for
any material in such publication which it believes to be patentable. The
Liaisons (or the Parties), as appropriate, will review such requests and
recommend subsequent action. Subject to Section 9.3 and Section 9.6 (for
securities filings), neither Party will have the right to publish or present
Confidential Information of the other Party which is subject to Section 9.1.
Nothing contained in this Section 9.7 will prohibit the inclusion of
Confidential Information of the non-filing Party necessary for a patent
application, provided the non-filing Party is given a reasonable opportunity to
review the extent and necessity for its Confidential Information to be included
prior to submission of such patent application related to the Agreement. Any
disputes between the Parties regarding delaying a publication or presentation to
permit the filing of a patent application will be referred to the Liaisons (or
the Parties), as appropriate, and Kite shall have the final determination with
regards to the delaying of a publication or presentation.

 

10. TERM AND TERMINATION

10.1 Term. This Agreement will become effective on the Effective Date and will
remain in effect until the expiration of all payment obligations under Article
3, unless earlier terminated in accordance with Section 4.1(a), Section 10.2 or
by mutual written agreement of the Parties (the “Term”). Upon the expiration of
the Term with respect to a Licensed Product in a country, Kite will have a
fully-paid, perpetual license under Section 2.1(b) to Develop, Manufacture, use,
sell, offer for sale, have sold, distribute, import, export and otherwise
Commercialize Licensed Products in the Kite Field in such country.

10.2 Termination Provisions.

(a) Termination for Uncured Material Breach. If either Party believes that the
other is in material breach of any material term or condition of this Agreement
(including any material breach of a representation or warranty made in this
Agreement), then the non-breaching Party may deliver notice of such breach to
the other Party. In such notice the non-breaching Party

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

27



--------------------------------------------------------------------------------

will identify the actions or conduct that such Party would consider as an
acceptable cure of such breach. The allegedly breaching Party shall have [****]
to cure such breach; provided, however, if the allegedly breaching Party
disputes in good faith the existence of a material breach, the [****] cure
period will be tolled until such time as the dispute is resolved by the Parties
pursuant to Section 13.1(a). If the Party receiving notice of breach fails to
cure such breach within the [****] period (as may be tolled by the foregoing
sentence), then the Party originally delivering the notice may terminate this
Agreement by providing at least [****] advance written notice to the allegedly
breaching Party.

(b) Insolvency. If either Party (the “Insolvent Party”): (i) becomes insolvent,
or institutes or has instituted against it a petition for bankruptcy or is
adjudicated bankrupt; (ii) executes a bill of sale, deed of trust, or a general
assignment for the benefit of creditors; (iii) is dissolved; or (iv) a receiver
is appointed for the benefit of its creditors, or a receiver is appointed on
account of insolvency, then the Insolvent Party will immediately notify the
other Party in writing of such event, and such condition will be ground for
termination of this Agreement under Section 10.2(a).

(c) Termination by Kite At-will. Following expiration of the Research Term, Kite
will have the right to terminate this Agreement at-will upon providing at least
[****] prior written notice to Alpine, at the end of which the termination will
be effective.

(d) Termination by Alpine for Patent Challenge. Alpine may terminate this
Agreement on at least [****] prior written notice if Kite or its Affiliates or
sublicensees (directly or indirectly, individually or in association with any
other Person) challenges the validity, enforceability, or scope of any Alpine
Licensed Patents.

10.3 Survival; Effect of Termination.

(a) In the event of termination of this Agreement, the following provisions of
this Agreement will survive: Articles 1, 9, 12 and 13, and Sections 2.2 (with
respect to sales made before such expiration or termination), 2.3(c), 3.1 (with
respect to milestones reached prior to such expiration or termination), 3.2
(with respect to milestones reached prior to such expiration or termination),
3.3 (with respect to sales made before such expiration or termination), 3.7
through 3.15 (inclusive) (with respect to periods with sales of Licensed
Products made before such expiration or termination), 8.4 through 8.5
(inclusive) (with respect to any action initiated prior to such expiration or
termination), 10.3, 10.4 and 11.5. In addition and notwithstanding anything
herein to the contrary, Sections 2.2, 2.4 and 7.3 shall survive termination of
this Agreement upon termination under Section 10.2(a) or 10(b), in each case by
Alpine, or termination under Section 10.2(c) or 10.2(d), but shall not survive
termination of this Agreement upon termination under Section 10.2(a) or 10.2(b),
in each case by Kite.

(b) In any event, termination of this Agreement will not: (i) relieve the
Parties of any liability which accrued hereunder prior to the effective date of
such termination; (ii) preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement; or (iii) prejudice either Party’s right to obtain performance
of any obligation.

10.4 Licenses and Rights on Termination.

(a) Termination under Section 10.2(a) or Section 10.2(d) by Alpine. If Alpine
terminates this Agreement pursuant to Section 10.2(a) or Section 10.2(d), then:
(i) the

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

28



--------------------------------------------------------------------------------

licenses granted to Kite under Section 2.1 will terminate; and (ii) Kite shall
return to Alpine (or destroy and provide certification of destruction) all
books, records, and documentation transferred to Kite by Alpine prior to the
date of termination.

(b) Termination under Section 10.2(c) by Kite. If Kite terminates this Agreement
pursuant to Section 10.2(c), then the licenses granted to Kite under Section 2.1
will terminate; and (ii) Kite shall return to Alpine (or destroy and provide
certification of destruction) all books, records, and documentation transferred
to Kite by Alpine prior to the date of termination.

 

11. REPRESENTATIONS AND WARRANTIES AND COVENANTS

11.1 Mutual Authority. Alpine and Kite each represents and warrants to the other
Party as of the Effective Date that: (a) it is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, and
has full corporate or other power and authority to enter into this Agreement and
to carry out the provisions hereof; (b) it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite corporate action; and (c) this Agreement is legally binding
upon it, enforceable in accordance with its terms, and does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any material law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it. Each Party covenants to the other Party that such Party
will not grant any right or license, or enter into any agreement that conflicts,
with the licenses and rights granted in this Agreement.

11.2 Alpine Representations and Warranties. Alpine represents and warrants to
Kite, as of the Effective Date, that:

(a) Alpine has, to its knowledge, full legal or beneficial title and ownership
of, or an exclusive license to, the Alpine Licensed Patents as is necessary to
grant the licenses (or sublicenses) to Kite to such Alpine Licensed Patents that
Alpine purports to grant pursuant to this Agreement. The Alpine Licensed Patents
are listed in Exhibit 11.2(a) hereto, and Exhibit 11.2(a) lists all Third Party
licenses and agreements pursuant to which Alpine or its Affiliates has obtained
rights to Alpine Licensed Patents or Alpine Licensed Know-How, and Alpine has
shared with Kite complete and accurate copies of all such licenses and
agreements;

(b) The Alpine Licensed Patents owned by Alpine are not subject to, and the
Alpine Licensed Patents licensed to Kite are not subject to, any liens or
encumbrances, and Alpine has not granted to any Third Party any license or other
right with respect to the Alpine Licensed Patents or Alpine Licensed Know-How
that would conflict with the rights and licenses granted to Kite pursuant to
this Agreement. No patent application or registration within the Alpine Licensed
Patents is subject of any pending interference, opposition, cancellation or
patent protest;

(c) Alpine is not a party to any legal action, suit or proceeding relating to
the Alpine Licensed Patents; and

(d) Alpine has not received any written communication from any Third Party
claiming that: (i) the Alpine Licensed Patents are invalid or unenforceable; or
(ii) the manufacture, use, import, offer for sale, and sale of Program TIPs
infringes or misappropriates or would infringe or misappropriate any Patent or
other intellectual property rights of any Third Party.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

29



--------------------------------------------------------------------------------

11.3 No Debarment. Kite will not knowingly use in connection with any Research
or Development of a Licensed Product employee, officer, independent contractor,
investigator or consultant that has been debarred by the FDA (or subject to a
similar sanction of a Regulatory Authority), or that is subject of an FDA
debarment investigation or proceeding (or similar proceeding of a Regulatory
Authority). If during the Term, Kite or Alpine has knowledge that any of their
respective employees, officers, independent contractors, investigators or
consultants, rendering services relating to the Licensed Products: (x) was
debarred or convicted of a crime under 21 U.S.C. Section 335a (or its equivalent
under Applicable Law); or (y) was under indictment under said Section 335a (or
its equivalent under Applicable Law), then such Party shall promptly so notify
the other Party in writing.

11.4 Compliance with Applicable Law. Kite shall carry out all of its obligations
under this Agreement in compliance with all Applicable Law, including: (a) the
Food, Drug, and Cosmetic Act and any applicable implementing regulations, and
relevant foreign equivalents thereof; (b) current good manufacturing practices;
(c) all other applicable FDA guidelines and relevant guidelines of applicable
regulatory authorities; (d) all other applicable laws and regulations, including
all applicable federal, national, multinational, state, provincial and local
environmental, health and safety laws and regulations in effect at the time and
place of manufacture of a Licensed Product; (e) all applicable export and import
control laws and regulations; and (f) all applicable anti-bribery and
anti-corruption laws and regulations.

11.5 Warranty Disclaimer. EXCEPT AS PROVIDED IN SECTION 11.1 AND SECTION 11.2,
ALPINE EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES WITH RESPECT TO ANY TIPS (AND ANY KNOW-HOW OR PATENT COVERING SUCH
TIPS) IDENTIFIED, MADE OR OTHERWISE MADE AVAILABLE TO KITE BY ALPINE PURSUANT TO
THE TERMS OF THE AGREEMENT.

11.6 Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates
on the condition that each Party shall remain responsible and guarantee
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a Party participates under this Agreement with respect to
Licensed Products: (a) the restrictions of this Agreement which apply to the
activities of a Party with respect to Licensed Products shall apply equally to
the activities of such Affiliate; and (b) the Party affiliated with such
Affiliate hereby guarantees that any Patents, Know-How or intellectual property
developed by such Affiliate will be governed by the provisions of this Agreement
(and subject to the licenses set forth in Article 2) as if such Patents,
Know-How or intellectual property had been developed by the Party.

12. INDEMNIFICATION AND LIMITATION OF LIABILITY

12.1 Indemnification by Kite. Subject to Section 12.3, Kite shall indemnify,
defend and hold harmless Alpine, its Affiliates, and their respective directors,
employees, and agents (“Alpine Indemnitees”) from and against any and all Third
Party suits, claims, actions, demands, liabilities, threatened damages,
expenses, or losses, including reasonable legal expenses and reasonable
attorneys’ fees, (collectively, “Losses”) to the extent such Losses arise or
result from: (a) the Development, Manufacture, use, handling, storage, sale or
other Commercialization of Licensed

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

30



--------------------------------------------------------------------------------

Products by Kite or its Affiliates, agents or sublicensees; or (b) the
negligence, gross negligence, willful misconduct, or breach of this Agreement
(including of any representation or warranty) by any Kite Indemnitee, except to
the extent such Losses arise or result from the negligence, gross negligence,
willful misconduct, or breach of this Agreement by any Alpine Indemnitee or any
violation of Applicable Law by any Alpine Indemnitee.

12.2 Indemnification by Alpine. Subject to Section 12.3, Alpine shall indemnify,
defend and hold harmless Kite, its Affiliates, its licensees or sublicensees and
their respective directors, employees, and agents (“Kite Indemnitees”) from and
against any and all Losses to the extent such Losses arise or result from the
negligence, gross negligence, willful misconduct, or breach of this Agreement
(including of any representation or warranty) by any Alpine Indemnitee, except
to the extent such Losses arise or result from the negligence, gross negligence,
willful misconduct, or breach of this Agreement by any Kite Indemnitee or any
violation of Applicable Law by any Kite Indemnitee.

12.3 Conditions to Indemnification, Defense and Hold Harmless Obligations. As
used herein, “Indemnitee” will mean a Party entitled to rights under the terms
of Sections 12.1 or 12.2. As conditions precedent to each Indemnitee’s right to
seek indemnification, holding harmless or defense under such Sections 12.1 or
12.2 is that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section 12.1 or
Section 12.2 of a Loss as soon as reasonably practicable after it receives
notice of the Loss; provided, however, that any failure or delay to notify shall
not excuse any obligation of the indemnifying Party except to the extent the
indemnifying Party is actually prejudiced thereby;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its obligations hereunder, permit the indemnifying Party to assume direction
and control of the defense, litigation, settlement, appeal, or other disposition
of the Loss (including the right to settle the claim solely for monetary
consideration); on the condition that the indemnifying Party will seek the prior
written consent (such consent not to be unreasonably withheld, delayed, or
conditioned) of any such Indemnitee as to any settlement which would:
(i) materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement; (ii) require any payment
by such Indemnitee; (iii) require an admission of legal wrongdoing in any way on
the part of an Indemnitee; or (iv) effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

If an Indemnitee has complied with all of the conditions described in Sections
12.3(a) – (c), as applicable, the indemnifying Party shall supply attorneys
reasonably acceptable to the Indemnitee to defend against any such Loss. Subject
to the foregoing, an Indemnitee may participate in any proceedings involving
such Loss using attorneys of the Indemnitee’s choice and at the Indemnitee’s
expense. In no event may an Indemnitee settle or compromise any Loss for which
the Indemnitee intends to seek indemnification from the indemnifying Party
hereunder without the prior written consent of the indemnifying Party (such
consent not to be unreasonably withheld, delayed, or conditioned), or the
indemnification under such Section 12.1 or Section 12.2 as to such Loss will be
null and void.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

31



--------------------------------------------------------------------------------

12.4 Limitation of Liability. EXCEPT FOR A PARTY’S OBLIGATIONS UNDER SECTIONS
12.1 AND 12.2, AND EXCEPT FOR BREACH OF SECTION 9.1, IN NO EVENT WILL EITHER
PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT
OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE LIABLE PARTY (INCLUDING GROSS NEGLIGENCE OR WILLFUL BREACH
WITH RESPECT TO A PARTY’S REPRESENTATIONS AND WARRANTIES IN ARTICLE 11).

12.5 Insurance. Kite shall maintain insurance, including product liability
insurance, with respect to its activities under this Agreement. Such insurance
shall be in such amounts and subject to such deductibles as are prevailing in
the industry from time to time, provided that, Kite shall maintain a minimum of
an aggregate of [****] in general comprehensive liability insurance and an
aggregate of [****] in product liability insurance prior to the dosing of the
first patient with a Licensed Product in a clinical trial.

 

13. MISCELLANEOUS

13.1 Dispute Resolution.

(a) Except for any dispute described in Section 13.3 (which shall be handled
exclusively in accordance with Section 13.3), if any dispute, controversy or
claim arises out of, relates to or connects with any provision of the Agreement
(each, a “Disputed Matter”), the Parties shall try to settle the Disputed Matter
using informal dispute resolution via the JSC, and by referring the Disputed
Matter to the Party’s respective Executive Officers. Either Party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other Party, and, within [****] after such notice, such Executive Officers shall
meet for attempted resolution by good faith negotiations. If such Executive
Officers are unable to resolve such Disputed Matter within [****] after their
first meeting for such negotiations, the Parties shall resolve their dispute
using binding arbitration under Section 13.1(b).

(b) If the Parties are unable to resolve a Disputed Matter using the process
described in Section 13.1(a), then a Party seeking further resolution of the
Disputed Matter shall submit the Disputed Matter to resolution by final and
binding arbitration administered by the rules set forth by JAMS, (the “Rules”),
except as otherwise provided herein and applying the substantive law specified
in Section 13.2. Whenever a Party decides to institute arbitration proceedings,
it shall give written notice to that effect to the other Party, and the place of
arbitration will be in San Francisco, CA. The arbitration will be conducted by a
panel of three (3) arbitrators, who will be appointed as follows: each Party
will appoint a single arbitrator, and the two (2) arbitrators will agree on a
third (3rd) arbitrator who will act as the chair of the arbitral tribunal,
within [****] after their appointment. If the two (2) arbitrators are unable to
agree on the third (3rd) arbitrator within such [****], then the third (3rd)
arbitrator will be appointed by JAMS in accordance with the Rules. Each
arbitrator must have business or legal experience in the biotechnology or
pharmaceutical industry. The arbitrators will not have the power to award
damages excluded pursuant to Section 12.4, and any arbitral award that purports
to award such damages is expressly prohibited and void ab initio. The Parties
agree that discovery appropriate to the issues in the dispute shall be permitted
in the arbitration, including reasonable document requests, pre-hearing
exchanges of information, expert witness disclosures, limited depositions of

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

32



--------------------------------------------------------------------------------

important witnesses and other appropriate discovery, provided that such
discovery shall be limited to the narrower of: (i) the scope of discovery agreed
to by the Parties, or if none can be agreed, established by the arbitrators; and
(ii) such discovery as would be permitted by the Federal Rules of Civil
Procedure and is approved by the arbitrators, keeping in mind the goal of an
expedited and efficient proceeding. The arbitration shall be governed by the
procedural and substantive law set forth in this Section 13.1(b) and the United
States Arbitration Act, 9 U.S.C. §§1-16 to the exclusion of any inconsistent
state laws. Either Party may apply to the arbitrators for interim injunctive
relief or may seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the matter pursuant to this Section 13.1(b). The Parties
shall have the right to be represented by counsel. Decisions of the arbitrators
that conform to the terms of this Section 13.1(b) will be final and binding on
the Parties, and judgment on the award so rendered may be entered in any court
of competent jurisdiction. The statute of limitations of the State of New York
applicable to the commencement of a lawsuit shall apply to the commencement of
arbitration under this Section 13.1(b). The losing Party, as determined by the
arbitrators, shall pay all of the administrative costs and fees of the
arbitration and the fees and costs of the arbitrator, and the arbitrators will
be directed to provide for payment or reimbursement of such fees and costs by
the losing Party. If the arbitrators determine that there is no losing Party,
the Parties shall each bear or pay [****] of those costs and fees and the
arbitrator’s award will so provide. Notwithstanding the foregoing, each Party
shall bear or pay its own attorneys’ fees, expert or witness fees, and any other
fees and costs, and no such fees or costs will be shifted to the other Party.
Except as may be required by Applicable Law, no Party (or its representative,
witnesses or arbitrators) may disclose the existence, content or result of any
arbitration under this Agreement without the prior written consent of both
Parties, except that no such consent will be required to enter and enforce the
judgment in court.

13.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, will be governed by and construed under the substantive laws of the
State of New York, U.S., except as described in Section 8.1(a).

13.3 Patents and Trademarks; Equitable Relief.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights; or (ii) any trademark rights related to any Licensed Product,
shall in each case be submitted to a court of competent jurisdiction in the
territory in which such Patent or trademark rights were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 9) need not be resolved
through the procedure described in Section 13.1 but may be immediately brought
in a court of competent jurisdiction.

13.4 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code to the extent permitted thereunder. The Parties
shall retain and may fully exercise all of their respective rights and elections
under the U.S. Bankruptcy Code. Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

33



--------------------------------------------------------------------------------

entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property, and such, if not already in its possession, shall be
promptly delivered to the non-bankrupt Party, unless the bankrupt Party elects
to continue, and continues, to perform all of its obligations under this
Agreement.

13.5 Entire Agreement. This Agreement, together with the Exhibits attached
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein.

13.6 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Alpine or Kite from time
to time. Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity.

13.7 Force Majeure. Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse will be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, “Force Majeure” will include conditions beyond the control of the
Parties, including an act of God, acts of terrorism, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe.

13.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), by email (with confirmation by an email
sent to the sender or by a notice delivered by another method in accordance with
this Section 13.8, except that automated replies and “read receipts” shall not
be considered confirmation of receipt), or by FedEx or other reputable courier
service. Any such notice will be deemed to have been given: (a) as of the day of
personal delivery; (b) one (1) day after the date sent by confirmed facsimile or
confirmed email; or (c) on the day of successful delivery to the other Party
confirmed by the courier service. Unless otherwise specified in writing, the
mailing addresses of the Parties will be as described below.

 

 

For Alpine:

  

Alpine Immune Systems, Inc.

    

600 Stewart Street, Suite 1503

    

Seattle, WA 98101

    

Facsimile No.: 206-441-7562

    

Email: mgold@alpinebio.com

    

Attention: Mitchell H. Gold, Executive Chairman

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

34



--------------------------------------------------------------------------------

 

  with a copy to (which will not constitute notice):     

Latham & Watkins LLP

    

140 Scott Drive

    

Menlo Park, California 94025

    

Facsimile No.: (650) 463-2600

    

Attention: Patrick Pohlen

 

For Kite:

  

Kite Pharma, Inc.

    

2225 Colorado Avenue

    

Santa Monica, CA 90404

    

Email: legal@kitepharma.com

    

Attention: Corporate Counsel

13.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by Applicable Law with respect to Licensed
Products and shall make copies of such records available to the other Party upon
request.

13.10 Assignment.

(a) General Rules. Neither Party may assign or transfer this Agreement without
the prior written consent of the other Party (such consent not to be
unreasonably withheld, delayed, or conditioned), except a Party may make such an
assignment without the other Party’s consent to an Affiliate or to a Third Party
successor to all or substantially all of the business of such Party to which
this Agreement relates, whether in a merger, sale of stock, sale of assets or
other transaction; on the condition that any such permitted successor or
assignee of rights and/or obligations hereunder is obligated, by reason of
operation of law or pursuant to a written agreement with the other Party, to
assume performance of this Agreement or such rights and/or obligations; and on
the further condition that, if assigned to an Affiliate, the assigning Party
will remain jointly and severally responsible for the performance of this
Agreement by such Affiliate. Any permitted assignment will be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 13.10(a) will be null and
void.

(b) Limitations on Affiliates. Notwithstanding anything to the contrary set
forth herein, if a Party (the “Assigning Party”) assigns or transfers this
Agreement to a Third Party (any such Third Party, a “Transferee”), whether by
merger, assignment, transfer of assets, or operation of law, then the
intellectual property rights that were held or developed by such Transferee
prior to or after such assignment or transfer (other than intellectual property
developed by such Transferee in the course of conducting the Assigning Party’s
activities under this Agreement to the extent such intellectual property rights
would have been so included had it been discovered, created, made, developed,
conceived or reduced to practice by such Assigning Party) shall not be deemed to
be Patents, Know-How or other intellectual property Controlled by such Assigning
Party, and shall also not be affected or otherwise encumbered in any manner,
including without limitation, by being subject to any rights of or licenses
under this Agreement. Furthermore, such Transferee (and Affiliates of such
Transferee: (i) existing immediately prior to such merger, acquisition,
assignment or transfer; or (ii) formed on or after such merger, acquisition,
assignment or transfer, which are not controlled by (as defined under the
Affiliate definition in Article 1) the Assigning Party) shall be excluded from
the Affiliate definition for purposes of determining intellectual property
rights which are subject to this Agreement.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

35



--------------------------------------------------------------------------------

13.11 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
reasonably appropriate to carry out the purposes and intent of this Agreement.

13.12 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable, the provision will be considered severed from this
Agreement and will not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable provision such that the objectives
contemplated by the Parties when entering this Agreement will be realized.

13.13 Amendments; Waiver. No amendments or waivers of the terms and conditions
of this Agreement will be binding upon either Party unless in writing, signed by
the Parties and specifying the provision of this Agreement that is amended or
waived. No waiver by either Party of any breach of this Agreement by the other
Party will be effective as to any other breach, whether of the same or any other
term or condition and whether occurring before or after the date of such waiver.

13.14 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender will be applicable to all
genders, and the word “or” is used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Recitals and the
Exhibits are incorporated by reference into this Agreement. The Parties have
each consulted counsel of their choice regarding this Agreement, and,
accordingly, no provisions of this Agreement will be construed against either
Party on the basis that the Party drafted this Agreement or any provision
thereof. If the terms of this Agreement conflict with the terms of any Exhibit,
then the terms of this Agreement will govern. The official text of this
Agreement and any Exhibits hereto, any notice given or accounts or statements
required by this Agreement, and any dispute proceeding related to or arising
hereunder, will be in English. If any dispute arises concerning the construction
or meaning of this Agreement, then reference will be made to this Agreement
solely as written in English and not to any translation into any other language.

13.15 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be an original and all of which will constitute
together the same document. Counterparts may be signed and delivered by
facsimile, or electronically in PDF, each of which will be binding when sent.

Signature page follows.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

36



--------------------------------------------------------------------------------

Signature Version

IN WITNESS WHEREOF, the Parties have signed this Agreement by their authorized
representatives as of the date below. The Parties acknowledge that the signature
date may not be the Effective Date.

 

ALPINE IMMUNE SCIENCES, INC.     KITE PHARMA, INC. By:   /s/ Mitchell H. Gold  
  By:   /s/ Cynthia M. Butitta Title:   Executive Chairman     Title:   COO and
CFO Date:   10/23/2015     Date:   10/26/2015

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

Exhibit 3.7(b)

Terms for Kite’s Issuance of Kite Common Shares

If shares are issued under Section 3.7(b)(i), the issuance shall be pursuant to
a mutually acceptable securities purchase agreement to be agreed upon in good
faith and otherwise subject to arbitration, which shall contain provisions,
including representations and warranties, covenants, closing conditions and
indemnities, customary for a registered direct offering of securities. These
provisions shall include, but not be limited to the following:

 

  •   Representations and warranties on behalf of Kite related to: due
incorporation and qualification; authorization and authority to issue the common
stock; no conflicts with the transaction agreements; due authorization and
issuance of the common stock; fully paid and non-assessable nature of the common
stock; effectiveness of the registration statement; no default or violation of
material agreements; Kite’s reports when filed with the U.S. Securities and
Exchange Commission (“SEC”) do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and such filings comply in all material
respects with applicable rules and regulations of the SEC with respect thereto
as in effect at the time of filing.

 

  •   Representations and warranties on behalf of Alpine related to: due
incorporation and qualification; authorization and authority enter into the
transaction; receipt of stock for its own account; access and review of Kite
information; and acknowledgment of no government review.

 

  •   Covenants of Kite regarding: the maintenance of the listing and quotation
of the common stock; keeping the registration statement registering the issuance
or resale of the common stock effective.

 

  •   Indemnification by Kite of Alpine: Kite will indemnify and hold Alpine and
its directors, officers, shareholders, members, partners, employees and agents
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that Alpine and its directors, officers, shareholders, members,
partners, employees and agents may suffer or incur as a result of or relating
to: (a) any breach of any of the representations, warranties, covenants or
agreements made by Kite in the securities purchase agreement; or (b) any action
instituted against Alpine, by any stockholder of Kite, with respect to any of
the transactions contemplated by the securities purchase agreement.

If shares are issued under Section 3.7(b)(ii), the issuance shall be pursuant to
a mutually acceptable securities purchase agreement to be agreed upon in good
faith and otherwise subject to arbitration, which shall contain provisions,
including representations and warranties, covenants, closing conditions and
indemnities, customary for an unregistered private placement of securities.
These provisions shall include, but not be limited to the following:

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

  •   Representations and warranties on behalf of Kite related to: due
incorporation and qualification; authorization and authority to issue the common
stock; no conflicts with the transaction agreements; due authorization and
issuance of the common stock; fully paid and non-assessable nature of the common
stock; no default or violation of material agreements; Kite’s reports when filed
with the SEC do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading and such filings comply in all material respects with
applicable rules and regulations of the SEC with respect thereto as in effect at
the time of filing.

 

  •   Representations and warranties on behalf of Alpine related to: due
incorporation and qualification; authorization and authority enter into the
transaction; receipt of stock for its own account; purchaser status; access and
review of Kite information; acknowledgment of no government review and reliance
on securities law exemptions.

 

  •   Covenant of Kite: Following the expiration of any holding periods required
under Applicable Law and upon Alpine’s written request, Kite shall use
Commercially Reasonable Efforts to promptly cause any legend affixed to the
certificate (or book entry) representing the shares of common stock to be
removed, including, but not limited to causing an opinion of Kite’s counsel to
be issued to the transfer agent instructing the removal of such legend(s).

 

  •   Indemnification by Kite of Alpine: Kite will indemnify and hold Alpine and
its directors, officers, shareholders, members, partners, employees and agents
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that Alpine and its directors, officers, shareholders, members,
partners, employees and agents may suffer or incur as a result of or relating
to: (a) any breach of any of the representations, warranties, covenants or
agreements made by Kite in the securities purchase agreement; or (b) any action
instituted against Alpine, by any stockholder of Kite, with respect to any of
the transactions contemplated by the securities purchase agreement.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

Exhibit 4.1(b)

Research Plan

[****]

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

[****]

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

[****]

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

Exhibit 9.5

Initial Press Release

Kite Pharma and Alpine Immune Sciences Announce Research Collaboration and
License Agreement to Enhance Immune Response in the Tumor Microenvironment

 

  •   Kite to Exclusively License Transmembrane Immunomodulatory Protein
Technology for Applications to CAR and TCR Programs

SANTA MONICA, Calif. and SEATTLE, Wash., October [27], 2015 — Kite Pharma, Inc.
(Kite) (Nasdaq: KITE) today announced that it has entered into a worldwide
research and license agreement with Alpine Immune Sciences, Inc. (AIS), a
privately-held biotechnology company, to discover and develop protein-based
immunotherapies targeting the immune synapse to treat cancer. AIS will grant
Kite an exclusive license to two programs from its transmembrane
immunomodulatory protein (TIP™) technology, which Kite plans to further engineer
into chimeric antigen receptor (CAR) and T cell receptor (TCR) product
candidates. This collaboration will accelerate Kite’s efforts to establish the
next generation of engineered T cell therapies specifically designed to overcome
the inhibitory mechanisms present in the tumor microenvironment.

“The field of immuno-oncology has the potential to significantly improve the
outcome of patients with cancer,” said Arie Belldegrun, M.D., FACS, Chairman,
President and Chief Executive Officer of Kite. “We believe the ability of AIS’
TIP™ technology to modulate the immune synapse can be incorporated into
engineered T cell therapies to advance CAR and TCR product candidates into
multiple tumor types. This collaboration is another example of Kite’s continuing
commitment to advancing our pipeline through transformative technologies
grounded in innovative science.”

Under the terms of the collaboration, Kite will make an upfront payment to AIS
of $5 million and additional payments to support AIS’ research. AIS will be
eligible to receive milestone payments based upon the successful achievement of
pre-specified research, clinical, and regulatory milestones totaling
$530 million plus low single-digit royalty payments on product sales. Kite will
receive an exclusive, worldwide license to research, develop and commercialize
engineered autologous T cell therapies incorporating two programs coming from
the AIS platform.

“AIS was established with a team of experienced scientists to capitalize on our
keen understanding of immunology and protein engineering,” said Mitchell H.
Gold, M.D., Executive Chairman. “At AIS, we have a robust discovery platform to
identify molecules capable of directly modulating the immune synapse. We look
forward to working with Kite, a company that uniquely understands the
complexities surrounding cancer biology.”

About Kite Pharma, Inc.

Kite Pharma, Inc., is a clinical-stage biopharmaceutical company engaged in the
development of novel cancer immunotherapy products, with a primary focus on
engineered autologous cell therapy (eACT™) designed to restore the immune
system’s ability to recognize and eradicate tumors. Kite is based in Santa
Monica, CA. For more information on Kite Pharma, please visit
www.kitepharma.com.

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

About Alpine Immune Sciences, Inc.

Alpine Immune Sciences, Inc. is a privately-held biotechnology company focused
on developing protein-based immunotherapies that harness the body’s own immune
system to target cancer and autoimmune disease. AIS has developed a proprietary
variant immunoglobulin domain (vIgD™) platform to enhance or diminish an immune
response. The vIgD™ platform, unlike other therapeutic approaches in development
or available commercially that address a single target, is designed to interact
with multiple targets in the immune synapse. AIS has also developed a
transmembrane immunomodulatory protein (TIP™) technology, based on the vIgD™
platform, for direct applications with engineered T cell therapies to
potentially improve their efficacy and persistence. AIS was launched in 2015
with series seed financing from Alpine BioVentures and is headquartered in
Seattle, WA. Alpine BioVentures is a Seattle-based healthcare venture firm led
by Dr. Mitchell H. Gold, Managing Partner, a long-time executive and pioneer in
the immuno-oncology area, and Jay Venkatesan, Managing Partner, a veteran
investor in the biotechnology space. For more information on Alpine Immune
Sciences, please visit www.alpineimmunesciences.com.

Kite Pharma, Inc. Forward-Looking Statements

This press release contains forward-looking statements for purposes of the safe
harbor provisions of the Private Securities Litigation Reform Act of 1995. The
press release may, in some cases, use terms such as “predicts,” “believes,”
“potential,” “proposed,” “continue,” “estimates,” “anticipates,” “expects,”
“plans,” “intends,” “may,” “could,” “might,” “will,” “should” or other words
that convey uncertainty of future events or outcomes to identify these
forward-looking statements. Forward-looking statements include statements
regarding intentions, beliefs, projections, outlook, analyses or current
expectations concerning, among other things: the ability to research and develop
TIP™ technology and to engineer a TIP™ into CAR and TCR product candidates; the
success of such product candidates and their ability to overcome the inhibitory
mechanisms present in the tumor microenvironment; and the ability to advance
Kite’s pipeline through new technologies. Various factors may cause differences
between Kite’s expectations and actual results as discussed in greater detail in
Kite’s filings with the Securities and Exchange Commission, including without
limitation in its Form 10-Q for the quarter ended June 30, 2015. Any
forward-looking statements that is made in this press release speak only as of
the date of this press release. Kite assumes no obligation to update the
forward-looking statements whether as a result of new information, future events
or otherwise, after the date of this press release.

CONTACT:

Kite Pharma:

Cynthia M. Butitta, Chief Financial Officer and Chief Operating Officer

310-824-9999

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

For Media: Justin Jackson

For Investor Inquiries: Lisa Burns

Burns McClellan

212-213-0006

jjackson@burnsmc.com

lburns@burnsmc.com

Alpine Immune Sciences:

For Media: Jennifer Paganelli

212-301-7225

jpaganelli@w2ogroup.com

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------

Exhibit 11.2(a)

List of Alpine Licensed Patents and Related In-license Agreements

 

Title

  

Jurisdiction

  

Application Number

  

Filing Date

[****]    [****]    [****]    [****] [****]    [****]    [****]    [****]

 

[****] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 